


AMENDED AND RESTATED AMERCO

EMPLOYEE STOCK OWNERSHIP PLAN

 

PREAMBLE AND INTRODUCTION

 

On March 16, 1973, AMERCO, a Nevada corporation (the "Corporation") established
the AMERCO Profit Sharing Retirement Trust (the "Profit Sharing Plan") for
certain of its employees.  The Profit Sharing Plan was subsequently amended from
time to time.  Effective April 1, 1984, the Corporation established the AMERCO
Employee Savings and Protection Plan (the "Savings Plan") to permit employee
contributions to be made on a favorable tax basis through utilization of the
provisions of Section 401(k) of the Internal Revenue Code (the "Code").  The
Savings Plan was subsequently amended from time to time.  Effective January 1,
1988, the Profit Sharing Plan and the Savings Plan were merged into a single
plan called the "AMERCO Retirement Savings and Profit Sharing Plan" (the "Profit
Sharing Plan").

 

Effective as of July 24, 1988, AMERCO established an "employee stock ownership
plan" (as defined in Section 407(d)(6) of the Employee Retirement Income
Security Act of 1974 (the "Act") and Section 4975(e)(7) of the Code) designed to
invest primarily in "qualifying employer securities" (as defined in Section
407(d)(5) of the Act and Section 4975(e)(8) of the Code) of the Corporation (the
“ESOP”).  At the time, the ESOP was contained in a single document with the
Profit Sharing Plan and became known as the "AMERCO Employee Savings, Profit
Sharing and Employee Stock Ownership Plan."  Notwithstanding the fact that the
ESOP was contained in a single document, it was in fact a “stand alone” plan.

 

The AMERCO Employee Savings, Profit Sharing and Employee Stock Ownership Plan
was subsequently amended and restated in its entirety effective January 1, 1989
to comply with the Tax Reform Act of 1986 ("TRA 86") and to make certain other
modifications.  The AMERCO Employee Savings, Profit Sharing and Employee Stock
Ownership Plan was then amended on four occasions.

 

The AMERCO Employee Savings, Profit Sharing and Employee Stock Ownership Plan
was then amended and restated in its entirety to comply with the Small Business
Job Protection Act of 1996 ("SBJPA"), the Uniformed Services Employment and
Reemployment Rights Act of 1994 ("USERRA "), the Taxpayer Relief Act of 1997
("TRA 97")

 

The AMERCO Employee Savings, Profit Sharing and Employee Stock Ownership Plan
was subsequently amended to comply with GUST and EGTRRA legislative changes and
to make certain other modifications. 

 

Effective January 1, 2007, the ESOP (hereinafter the “Plan”) was amended and
restated in its entirety in a separate plan document to incorporate certain
amendments, and make certain administrative as well as other miscellaneous
changes.  The AMERCO






 

 

 

 





Employee Savings and Profit Sharing Plan was also restated and amended in its
entirety as a separate plan document (the “Employee Savings and Profit Sharing
Plan”).

 

Effective January 1, 2010, the ESOP was amended and restated in its entirety and
received a determination letter dated September 24, 2013.

 

It is the intention of the Corporation that the ESOP shall continue to be
qualified under the provisions of Section 401 (a) of the Code and that the Trust
Fund maintained pursuant to the ESOP shall continue to be exempt from taxation
pursuant to Section 501(a) of the Code.  The Plan shall be qualified as an
employee stock ownership plan.

 

 

 

ARTICLE ONE

 

EFFECTIVE DATE

 

1.1.EFFECTIVE DATE.

 

Except as specifically provided with respect to a particular provision of the
ESOP, the provisions of this amended and restated ESOP shall be effective
January 1, 2014 or such other date as determined by the Board of Directors of
AMERCO.  This plan document does not set forth a new Plan succeeding the Plan as
previously in effect, but, rather, is an amendment and restate­ment of the Plan
as currently in effect.  The amount, right to and form of any benefits under the
Plan, if any, of each person who is an Employee on and after the Effec­tive
Date, or of persons who are claiming through such an Employee, shall be
determined under this Plan.  The amount, right to and form of any benefits under
this Plan, if any, of each person who has separated from employment with the
Corpora­tion or any participating Employer prior to the Effective Date, or of
other persons who are claiming benefits through such a former Employee, shall be
determined in accordance with the provisions of the Plan in effect on the date
of his separation from employment, except as may otherwise be expressly provided
under this Plan, unless he shall again become an Employee on or after the
Effective Date.

 

 

 

 

 

 

 




2

 

 

 

 





ARTICLE TWO

 

DEFINITIONS AND CONSTRUCTION

 

2.1.DEFINITIONS.

 

When a word or phrase shall appear in this ESOP with the initial letter
capitalized, and the word or phrase does not commence a sentence, the word or
phrase shall generally be a term defined in this Section 2.1 or in the
Preamble.  The following words and phrases utilized in the Plan with the initial
letter capitalized shall have the meanings set forth in this Section 2.1, unless
a clearly different meaning is required by the context in which the word or
phrase is used:

 

(a) “ACCOUNTING DATE" - The Accounting Date shall be the last day of each
calendar month.  The Accounting Date shall also be any other date so designated
by the Advisory Committee.

 

(b)“ACCOUNT” - The ESOP Account of a Participant.

 

(c)“ADVISORY COMMITTEE” - The Committee appointed by the President of AMERCO
pursuant to Section 12.1 to serve as the Advisory Committee.

 

(d) “AFFILIATE” - Any member of a "controlled group of corporations” (within the
meaning of Section 414(b) of the Code as modified by Section 415(h) of the Code)
that includes the Employer as a member of the group; any member of an
"affiliated service group" (within the meaning of Section 414(m)(2) of the Code)
that includes the Employer as a member of the group; any member of a group of
trades or businesses under common control (within the meaning of Section 414(c)
of the Code as modified by Section 415(h) of the Code) that includes the
Employer as a member of the group; and any other entity required to be
aggregated with the Employer pursuant to regulations issued by the United States
Treasury Department pursuant to Section 414(o) of the Code. 

 

(e)“ANNIVERSARY DATE” - January 1 of each calendar year.

 

(f)“ANNUAL ADDITION” - The sum of the following amounts allocable for a Plan
Year to a Participant under this Plan or under any defined contribution plan or
defined benefit plan maintained by the Employer or any Affiliate:

 

(1) The Employer contributions allocable for a Plan Year to the Accounts of the
Participant under this Plan or any other defined contribution plan, including
any amount allocable from a suspense account maintained pursuant to such plan on
account of a prior Plan Year (computed as though no




3

 

 

 

 





part of the ESOP Contribution is allocable to the Loan Suspense Account);
amounts deemed to be Employer contributions pursuant to a cash-or-deferred
arrangement qualified under Section 401(k) of the Code; and amounts allocated to
a medical account which must be treated as annual additions pursuant to Section
415(1)(1) or Section 419A(d)(2) of the Code;

 

(2)All nondeductible Employee contributions allocable during a Plan Year to the
Account of the Participant; and

 

(3)Forfeitures allocable for a Plan Year to the Account of the Participant.

 

Any rollover contributions or transfers from other qualified plans, restorations
of forfeitures, or other items similarly enumerated in Treasury Regulation
Section 1.415-6(b)(3) shall not be considered in calculating a Participant's
Annual Additions for any Plan Year.

 

(g)“AUTHORIZED OR APPROVED LEAVE OF ABSENCE” - A leave of absence from the
performance of active service for an Employer that is approved by the Employer
in accordance with the Employer's rules regarding leave of absence.  An
Authorized Leave of Absence shall include an approved leave of absence for
sickness or Disability.  An absence from employment as a result of an Employee's
service as a member of the armed forces of the United States shall also be
treated as an Authorized Leave of Absence upon the Employee's return to
employment with the Employer, provided that the Employee left employment with
his Employer directly to enter the armed forces and returns directly to the
employment of an Employer within the period during which his employment rights
are protected by the Selective Service Act (or any similar law) as now in effect
or as hereafter amended.  Absence shall be deemed to be approved by an Employer
for any period of an Employee's Disability prior to his separation from
employment.

 

(h)“BENEFICIARY” - The person or persons designated by a Participant to receive
benefits under the Plan in the event of the death of the Participant.

 

(i)“BENEFIT COMMENCEMENT DATE” - The first day on which all events (including
the passing of the day on which benefit payments are scheduled to commence) have
occurred which entitle the Participant to receive his first benefit payment from
the Plan.

 

(j)“BENEFITS DEPARTMENT” – The department within the Human Resources Department
of U-Haul International, Inc. responsible for the administration and
record-keeping associated with this Plan.

 

(k)“BOARD” - The Board of Directors of the Corporation.

 




4

 

 

 

 





(l)“BREAK IN CONTINUOUS SERVICE” - A twelve (12) continuous month period,
commencing with an Employee's Termination Date, in which the Employee is not
credited with at least one (1) Hour of Service.

 

(m)“CANADIAN AFFILIATE” - Any corporation or company wholly owned by AMERCO
which does business in Canada.

 

(n)“CLAIMS REVIEW BOARD” – the Committee appointed by the President of AMERCO to
review certain decisions of the Advisory Committee pursuant to Section 12.3 of
the Plan

 

(o)“COMPENSATION” - The term “Compensation” for a Plan Year means the wages paid
to a Participant within the meaning of section 3401(a) of the Code (for purposes
of income tax withholding at the source), determined without regard to any rules
that limit the remuneration included in wages based on the nature or location of
the employment or the services performed but including for such Plan Year all of
a Participant’s salary reductions made pursuant to an arrangement maintained by
an Employer under Sections 125, 132(f)(4), or 401(k) of the Code during the Plan
year, and any contributions on such Participant’s behalf described in Sections
402(e)(3) or 402(g)(3) of the Code.

 

In no event shall the amount of a Participant’s Compensation taken into account
for purposes of the Plan for any Plan Year exceed the dollar limitation in
effect under Code Section 401(a)(17) (as that limitation is adjusted from time
to time by the Secretary of the Treasury pursuant to Code Section 401(a)(17) and
which is $260,000 for the Plan Year commencing January 1, 2014).  If this period
consists of fewer than 12 months, the annual compensation limit shall be an
amount equal to the otherwise applicable annual compensation limit multiplied by
a fraction, the numerator of which is the number of months in the short
determination period, and the denominator of which is 12.

 

The definition of Compensation shall comply with Treasury Regulations
1.413(c)-2(b) and (c) and shall be subject to the following:

 

(a)Compensation shall be included in a Plan Year only if actually paid or made
available during such Plan Year, but also shall include amounts earned but not
paid during the Plan Year solely because of the timing of pay periods and pay
dates, provided the amounts are paid during the first few weeks of the next Plan
Year, the amounts are included on a uniformed and consistent basis with respect
to all similarly situated employees, and no Compensation is included in more
than 1 Plan Year.

 

(b)Compensation for a Plan Year shall also include amounts paid no later than 2½
months after the Participant’s severance from employment with an Employer or the
end of the Plan Year that includes the date of the Participant’s severance




5

 

 

 

 





from employment.  In such instances, amounts shall be included only if one of
the following applies:

 

(i)The payment is regular compensation for services during the Participant’s
regular working hours (such as overtime or shift deferential), commissions,
bonuses, or other similar payments, and, absent a severance from employment, the
payments would have been made to the Participant continued in employment with an
Employer.

 

(ii)The payment is for unused accrued bona fide sick, vacation or other leave
that the Participant would have been able to use if employment had continued; or

 

(iii)The payment is received by the Participant pursuant to a nonqualified
deferred compensation plan and would have been paid at the same time of
employment had continued; but only to the extent includible in gross income. 

 

Any payment not described above will not be included in Compensation if paid
after severance from employment, even if paid by the later of 2 ½ months after
the date of severance of employment or the end of the Plan Year that includes
the date of severance from employment; provided, however, the Compensation shall
include amounts paid to an individual who does not currently perform services
for the Employer by reason of qualified military service (within the meaning of
414(u)(1) of the Code) to the extent the Compensation does not exceed the
amounts the individual would have received if the individual had continued to
perform services for the Employer rather than entering qualified military
service.

 

(c)Compensation shall also include any deemed Section 125 Compensation as
defined in Revenue Ruling 2002-27.

 

(d)Compensation shall include differential wage payments, as defined in Code
Section 3401(h)(2), that are paid by an Affiliate.

 

 

(p)“CONTINUOUS SERVICE” - The aggregated service of the Employee measured in
years and completed calendar months, based on the Employee's period of elapsed
time of employment determined in accordance with Section 3.3 and the applicable
regulations of the United States Treasury Department.

 

(q)“CORPORATION” OR “COMPANY” – AMERCO, a Nevada Corporation.

 

(r) “DISABILITY” - A continuous period of absence resulting from accidental
bodily injury, sickness, mental illness or substance abuse that, in the judgment
of the Advisory Committee, supported by the written opinion of a licensed
physician (who may be designated by the Advisory Committee), prevents a
Participant from performing the essential




6

 

 

 

 





duties of his own occupation or a reasonable alternative made available by the
Company. If a Participant is also a participant in the Amerco Disability Plan, a
determination of disability thereunder shall be binding upon, and be deemed a
determination of Disability for all purposes hereunder. 

 

(s)“EARNINGS” - The term "Earnings" shall mean all of the Participant's wages
within the meaning of Section 3401(a) of the Code and all payments of
compensation to the Employee by the Employer (in the course of the Employer's
trade or business) for which the Employer is required to furnish the Employee a
written statement under Sections 6041(d), 6051(a)(3) and 6502 of the Code,
determined without regard to any rules under Section 3401(a) that limit the
remuneration included in wages based on the nature or location of the employment
or the services performed. "Earnings" shall also include the amount of any
pre-tax contributions that would have been paid to the Participant as current
Earnings reportable on Internal Revenue Service Form W-2 but for the
Participant's election to direct pre-tax contributions.  Only Earnings paid
during periods of actual Plan participation shall be includable as Earnings
hereunder.  Notwithstanding the foregoing, Earnings in excess of Two Hundred
Sixty Thousand Dollars ($260,000) shall be disregarded for all purposes.   The
limitations specified in the preceding sentence shall be adjusted to take into
account any cost-of-living increase adjustment for that Plan Year allowable
pursuant to the applicable regulations or rulings of the United States Treasury
Department under Section 401(a) (17) (B) of the Code.  Earnings shall include
qualified transportation fringe benefits as described in Section 132(f)(2) of
the Code.

 

For purposes of applying the limitations of Code Section 415, in the case of an
Employee who is an Employee within the meaning of Code Section 401(c)(1) and the
Regulations thereunder, the Employee's Earned Income (as described in Code
Section 401(c)(2) and the Regulations thereunder) shall include amounts deferred
at the election of the Employee that would be includible in gross income but for
the rules of Code Sections 402(h)(1)(B), 402(k), or 457(b)."

 

 

(t)“EFFECTIVE DATE” - As provided in Section 1.1.

 

(u)“EMPLOYEE” - Each person who is classified by the Employer as a common law
employee (or who would be considered a common law employee if such person were
not on an Authorized Leave of Absence).  Regardless of any subsequent
determination by a court or a governmental agency that an individual should be
treated as a common law employee, an individual will be considered an Employee
under the Plan only if such individual has been so classified by the Employer
for purposes of this Plan and is not a private contractor.  If the Employer
modifies its classification or treatment of an individual, the modification
shall be applied prospectively only unless the Employer indicates otherwise, in
which case the modification will be effective as of the date specified by the
Employer.  If an individual is




7

 

 

 

 





characterized as a common law employee of the Employer by a governmental agency
or court but not by the Employer, such individual shall be treated as an
employee who has not been designated for participation in this Plan. Leased
employees shall not be regarded as Employees for purposes of actual
participation in the Plan.  A “leased employee” is any person who is not an
Employee of the Employer but who has provided services to the Employer, which
services are performed under the primary direction or control of the employer,
on a substantially full-time basis for a period of at least one (1) year,
pursuant to an agreement between the Employer and a leasing organization.  If a
leased employee is subsequently employed by the Employer, the period during
which the leased employee performs services for the Employer shall be taken into
account for calculation of eligibility and vesting credit.

 

 

(v)“EMPLOYER” - The Corporation and any Affiliate of the Company (unless the
Board has determined that the Employees of said Company should not participate 
in the Plan) which is designated by the Board as an Employer under the Plan and
whose designation as such has become effective and has continued in effect.  The
designation shall become effective only when it has been accepted by the board
of directors of the designated Employer.  Any Employer may revoke its acceptance
of such designation at any time, but until such acceptance is revoked all the
provisions of the Plan and the Trust Agreement and any amendments thereto shall
apply to the Employees of the Employer.  In the event that the designation of an
Employer as such is revoked by the board of directors of the Employer, the Plan
shall be deemed terminated only as to such Employer.

 

(w)“EMPLOYER SECURITIES” or “Employer Stock”- shall mean:

 

(1)common stock of the Corporation (or any other corporation that is a member of
a controlled group of corporations along with the Employer, as defined in
Section 414(b) of the Code (a "related corporation") which is readily tradeable
on an established securities market;

 

(2) if at any time there is no common stock which meets the requirements of
subparagraph (1), the term Employer Securities means common stock of the
Corporation or any related corporation having a combination of voting power and
dividend rights equal to or in excess of (i) that class of common stock of the
Corporation or any related corporation having the greatest voting power and (ii)
that class of common stock of the Corporation or any related corporation having
the greatest dividend rights; or

 

(3)Non-callable preferred stock shall be treated as Employer Securities if such
stock is convertible at any time to stock which meets the requirements of
subparagraphs (1) or (2) (whichever is applicable) and if such conversion is at
a conversion price which (as of the date of the acquisition by the ESOP) is
reasonable. Preferred stock shall be treated as noncallable if after




8

 

 

 

 





the call there will be a reasonable opportunity for a conversion which meets the
requirements of this paragraph.

 

(x)“ESOP ACCOUNT” - The account established pursuant to Section 8.1 for each
Participant to which ESOP Contributions made on behalf of that Participant, are
credited.

 

(y)“ESOP CONTRIBUTION” - The regular, special and per capita ESOP contributions
made by the Employers pursuant to Section 5.1(a), (b) or (c).

 

(z)“ESOP FUND” or “ESOP TRUST FUND” - The fund (invested by the ESOP Trustee as
an "employee stock ownership plan" (as defined in Section 407(d)(6) of the Act
and Section 4975(e)(7) of the Code and the applicable regulations thereunder)
established pursuant to ARTICLE SEVEN for the purpose of acquiring Employer
Securities.

 

(aa) “ESOP TRUST AGREEMENT” - The instrument entered into between the
Corporation and the ESOP Trustee to provide for the investment and
administration of the ESOP Fund.  The ESOP Trust Agreement shall constitute a
part of the Plan.

 

(bb) “ESOP TRUSTEE” - The trustee or trustees appointed by the Corporation to
perform the obligations set forth in the ESOP Trust Agreement.  If the Employer
appoints two or more individuals or entities to act jointly as the ESOP Trustee,
the term "ESOP Trustee" shall refer collectively to all of said individuals or
entities.

 

(cc)“HIGHLY COMPENSATED EMPLOYEE” - Each individual who is treated as a "Highly
Compensated Employee" pursuant to Section 2.3 of this Plan.

 

(dd)“HOUR OF SERVICE” -

 

(1)An hour for which an Employee is directly or indirectly compensated, or is
entitled to Compensation, by an Employer or an Affiliate for the performance of
duties.  Such Hours of Service shall be credited in the respective eligibility
and vesting service computation periods in which the duties were performed.

 

(2) An hour for which an Employee is directly or indirectly compensated, or is
entitled to Compensation, by an Employer or an Affiliate on account of a period
of time during which no duties are performed (irrespective of whether the
employment relationship has terminated) due to vacation, holiday, illness,
incapacity (including Disability), layoff, jury duty, military duty or leave of
absence.  No more than five hundred one (501) Hours of Service shall be credited
under this paragraph for any single continuous




9

 

 

 

 





period (whether or not such period occurs in a single computation period). 
Hours of Service under this paragraph shall be calculated and credited pursuant
to Section 2530.200b-2 of the Department of Labor Regulations governing the
computation of Hours of Service, which are incorporated herein by this
reference.

 

(3) An hour for which back pay (irrespective of mitigation of damages) is either
awarded or agreed to by an Employer or an Affiliate.  The same Hours of Service
shall not be credited both under paragraphs (1) or (2) above, as, the case may
be, and under this paragraph (3).  Hours of Service attributable to back pay
credits will be credited to the respective computation period or periods to
which the back pay pertains, rather than to the period in which the award,
agreement or payment is made.

 

(4) In lieu of determining Hours of Service under the foregoing paragraphs, the
Benefits Department may credit an Employee with ten (10) Hours of Service for
each day for which any service must be credited, or forty-five (45) Hours of
Service for each week for which any service must be credited, or one hundred
ninety (190) Hours of Service for each month for which any service must be
credited.  Such crediting of hours shall be performed on a nondiscriminatory
basis.

 

(5) Employees also shall be credited with any additional Hours of Service
required to be credited pursuant to Federal law other than the Act or the Code.

 

(6) Solely for purposes of determining whether an Employee has incurred a Break
in Service, an Employee shall be credited with Hours of Service in accordance
with the provisions of this paragraph (6) for periods of absence (with or
without pay) by reason of the pregnancy of the Employee, the birth of a child of
the Employee, the placement of a child with the Employee in connection with the
adoption of such child by the Employee, or for purposes of caring for a child of
the Employee for a period beginning immediately following the child's birth or
placement.  An Employee who is on an Authorized Leave of Absence for any of the
foregoing reasons shall receive credit for the Hours of Service which the
Employee would normally have been credited with but for such absence.  If the
Benefits Department and the Employer are unable to determine the Hours which
would have otherwise been credited to the Employee, the Employee shall receive
credit for eight (8) Hours of Service for each day of such absence.  The maximum
number of Hours of Service credited to an Employee pursuant to this paragraph
for any one absence or any series of related absences shall not exceed five
hundred one (501).  The hours credited pursuant to this paragraph will be
treated as Hours of Service for the service computation period during which the
absence begins




10

 

 

 

 





if the Employee would be prevented from incurring a Break in Service during such
twelve (12) consecutive month period solely because of the Hours of Service
credited pursuant to this paragraph.  In all other cases, the Hours of Service
shall be credited to the Employee for the service computation period which
begins immediately following the day on which the absence commences.  This
paragraph (6) shall not be construed as entitling any Employee to an Authorized
Leave of Absence for any of the reasons enumerated above.  An Employee's
entitlement to an Authorized Leave of Absence will be determined in accordance
with the standard policies of the Employer.  No credit will be given pursuant to
this paragraph (6) unless the Employee furnishes to the Benefits Department such
timely information as the Benefits Department may reasonably require to
establish the number of days for which there was such an absence and that the
absence was for one of the reasons enumerated above.

 

(ee) “INACTIVE PARTICIPANT” - A Participant for whom an Account is maintained
under the Plan, but who is not eligible to  receive allocations of ESOP
Contributions.  An Inactive Participant shall continue to share in the earnings
or losses on Trust investments.

 

(ff)“KEY EMPLOYEE” – Shall have the meaning set forth in Section 2.2

 

(gg) “LOAN SUSPENSE ACCOUNT” - The suspense account created in accordance with
Section 7.4 to provide for the holding of Employer Securities subject to a loan,
in accordance with ARTICLE SEVEN and Section 4975(d)(3) of the Code and
applicable regulations thereunder.

 

(hh)“NORMAL RETIREMENT AGE” or “NORMAL RETIREMENT DATE” -

 

(1)Normal Retirement Age - The date on which a Participant attains the age of
sixty-five (65) years.

 

(2)Normal Retirement Date - The last day of the month in which the Participant
attains his Normal Retirement Age.

 

(ii)“PARTICIPANT” - An Employee who has satisfied the eligibility requirements
specified in Section 3.1.  If so indicated by the context, the term
“Participant” shall also include former Participants whose active participation
in the Plan has terminated but who have not received all amounts to which they
are entitled pursuant to the terms and provisions of this Plan.  Whether former
Participants are allowed to exercise an option or election extended to
"Participants" will be determined by the Benefits Department in the




11

 

 

 

 





exercise of its discretion, but in making such determinations the Benefits
Department shall act in a uniform, nondiscriminatory manner. 

 

(jj) “PLAN ENTRY DATE” - The last day of each calendar quarter – March 31, June
30, September 30 and December 31.

 

(kk)“PLAN YEAR” - A twelve (12) month period commencing on each January 1 and
ending on each following December 31.

 

(ll)“QUALIFIED DOMESTIC RELATIONS ORDER” - A domestic relations order meeting
the requirements specified in Section 14.2.

 

(mm)“REQUIRED BEGINNING DATE”

 

(1) 5 Percent Owners - For a Participant who is a "5-Percent Owner" as defined
in Code Section 416(i)(1)(B)(i), Required Beginning Date means April 1 of the
calendar year following the calendar year in which the Participant attains age
70½, regardless of whether the Participant has terminated employment with the
Employer.

 

(2) Non 5-Percent Owners - For a Participant who is not a "5-Percent Owner" as
defined in Code Section 416(i)(1)(B)(i), Required Beginning Date shall mean
April 1 of the calendar year following the later of (i) the calendar year in
which the Participant attains age 70½, or (ii) the calendar year in which the
Participant terminates employment with the Employer.  Notwithstanding the above,
for any Participant who attains age 70½ prior to the Plan Year beginning January
1, 1999, Required Beginning Date shall mean, at the Participant's election,
April 1 of the calendar year following (i) the calendar year in which the
Participant attains age 70½, or (ii) the calendar year in which the Participant
terminates employment with the Employer.

 

(nn)[INTENTIONALLY OMITTED]

 

(oo) “TERMINATION DATE” - The earliest of (1) the date on which an Employee
voluntarily separates, retires, is discharged or dies, or (2) the second
anniversary of the first day of the period during which the Employee was absent
from service with the Employer by reason of a maternity or paternity leave
(within the meaning of Section 3.3), or (3) the first anniversary of the first
day of the period during which the Employee was absent from service with the
Employer for any reason other than a maternity or paternity leave or a
separation from service due to voluntary separation, discharge, retirement or
death.

 

(pp) “TOP HEAVY PLAN” - A "Top Heavy Plan," as defined in Section 2.2.

 

(qq)“TRUSTEE” or “TRUSTEES” - The ESOP Trustee acting as such under the ESOP
Trust Agreement.  Any reference to the "Trustee" or the "Trustees" shall be
deemed to refer to the ESOP Trustee.




12

 

 

 

 





 

(rr)“YEAR OF ELIGIBILITY SERVICE” - A twelve (12) month period (the "Computation
Period") in which an Employee is credited with at least one thousand (1,000)
Hours of Service, regardless of whether the Employee is employed on the last day
of said period.  The initial Computation Period shall commence with the first
Hour of Service of the Employee. Following this initial Computation Period, a
Year of Eligibility Service shall be determined on the Computation Period
commencing on the first day of the Plan Year which includes the first
anniversary of the date on which the Employee first performed an Hour of
Service.  Thereafter, the Benefits Department shall measure any subsequent
Computation Period necessary for a determination of a Year of Eligibility
Service by reference to succeeding Plan Years.  If an individual terminates
employment with the Employers prior to completing one thousand (1,000) Hours of
Service in any of such Computation Periods and returns to an Employer or any
Affiliate after the close of the Computation Period during which his employment
was terminated, in the future the relevant Computation Periods shall commence on
the date the individual first performs an Hour of Service for an Employer or any
Affiliate following his reemployment and the anniversaries thereof.  The
Participant may be required to complete one thousand (1,000) Hours of Service
during the Plan Year in order to receive an allocation of Employer contributions
pursuant to Section 8.2(c).  All years of service with any of the Employer’s
Canadian Affiliate(s) shall be taken into account.  Effective November 1, 1997,
for purposes of determining an Employee's Years of Eligibility Service under
this Plan, service with North American Insurance Company and Safemate Life
Insurance Company shall be taken into account.

 

2.2. TOP HEAVY PLAN PROVISIONS.

 

The provisions of this Section 2.2 shall be observed in determining the Plan's
status as a Top Heavy Plan or a Super Top Heavy Plan:

 

(a)GENERAL RULES.  The Plan will be a Top Heavy Plan for a Plan Year if, on the
last day of the prior Plan Year (hereinafter referred to as the "determination
date "), more than sixty percent (60%) of the cumulative balances credited to
all accounts of all Participants are credited to or allocable to the accounts of
Key Employees.    For purposes of making these determinations, the following
rules will apply:

 

(1)The balance credited to or allocable to a Participant's accounts for purposes
of this Section 2.2 shall include contributions made on or before the applicable
determination date, together with withdrawals and distributions made during the
five (5) year period ending on the determination date.

 

(2) The accounts of any Participant who was formerly (but no longer is) a Key
Employee shall be disregarded.  In addition, the accounts of any Participant who
has not performed any services for the Employer or an




13

 

 

 

 





Affiliate during the five (5) year period ending on the determination date shall
be disregarded.

 

(3)Rollover contributions that are both initiated by the Employee and are not
derived from a plan maintained by the Employer or any Affiliate, shall be
disregarded unless otherwise provided in lawful regulations issued by the United
States Treasury Department.  Other amounts rolled over to or from this Plan to
or from another qualified plan will be considered in calculating the Plan's
status as a Top Heavy Plan if and to the extent required by said regulations.

 

(b)AGGREGATION OF PLANS.  Notwithstanding anything in this Section 2.2 to the
contrary, in the event that the Plan shall be determined by the Benefits
Department (in its sole and absolute discretion, but pursuant to the provisions
of Section 416 of the Code) to be a constituent in an "aggregation group", this
Plan shall be considered a Top Heavy Plan only if the "aggregation group" is a
"top heavy group.”  For purposes of this Section 2.2, an "aggregation group"
shall include the following:

 

(1) Each plan intended to qualify under Section 401(a) of the Code sponsored by
the Employer or an Affiliate in which one (1) or more Key Employees participate;

 

(2) Each other plan of the Employer or an Affiliate that is considered in
conjunction with a plan referred to in clause (1) in determining whether or not
the nondiscrimination and coverage requirements of Section 401(a)(4) or Section
410 of the Code are met; and

 

(3)If the Benefits Department, in the exercise of its discretion, so chooses,
any other such plan of the Employer or an Affiliate which, if considered as a
unit with the plans referred to in clauses (1) and (2), satisfies the
requirements of Code Section 401(a) and Code Section 410.

 

A "top heavy group" for purposes of this Section 2.2 is an "aggregation group"
in which the sum of the present value of the cumulative accrued benefits for Key
Employees under all "defined benefit plans" (as defined in Section 414(j) of the
Code) included in such group plus the aggregate of the account balances of Key
Employees on the last Accounting Date in the twelve (12) month period ending on
the respective determination date under all "defined contribution plans" (as
defined in Section 414(i) of the Code) included in such group exceeds sixty
percent (60%) of the total of such similar sum determined for all employees and
beneficiaries covered by all such plans (where such present values and account
balances are those present values applicable to those determination dates of
each plan which fall in the same calendar year).    The Benefits Department will
calculate the present value of the cumulative annual benefits under a defined
benefit plan in accordance with the rules set forth




14

 

 

 

 





in the defined benefit plan.  All determinations will be made in accordance with
applicable regulations under Section 416 of the Code.

 

(c)This Section shall apply for purposes of determining whether the Plan is a
top-heavy plan under Section 416(g) of the Code for Plan Years beginning after
December 31, 2001, and whether the Plan satisfies the minimum benefits
requirements of Section 416(c) of the Code for such years. 

 

(i)Determination of Top-heavy Status.

 

(A)Key Employee.  In determining whether the Plan is Top-Heavy for Plan Years
beginning after December 31, 2001, Key Employee means any employee or former
employee (including any deceased employee) who at any time during the plan year
that includes the determination date (as defined in Section 7.6) is an officer
of the Employer having annual Compensation greater than $130,000 (as adjusted
under § 416(i)(1) of the Code for Plan Years beginning after December 31, 2002),
a 5-percent owner of the Employer, or a 1-percent owner of the Employer having
an annual compensation of more than $150,000.

 

In determining whether the Plan is top-heavy for plan years beginning before
January 1, 2002, Key Employee means any employee or former employee (including
any deceased employee) who at any time during the 5-year period ending on the
determination date, is an officer of the employer having an annual compensation
that exceeds 50 percent of the dollar limitation under § 415(b)(1)(A), an owner
(or considered an owner under § 318) of one of the ten largest interests in the
employer if such individual's compensation exceeds 100 percent of the dollar
limitation under § 415(c)(1)(A), a 5-percent owner of the employer, or a
1-percent owner of the employer who has an annual Compensation of more than
$150,000. 

 

For purposes hereof, “annual compensation” means compensation within the meaning
of Code Section 415(c)(3).

 

The determination of who is a key employee will be made in accordance with §
416(i)(1) of the Code and the applicable regulations and other guidance of
general applicability issued thereunder.

 

(B)Determination of Present Values and Amounts.  This Section 2.2(c) shall apply
for purposes of determining the present values of accrued benefits and the
amounts of account balances of employees as of the determination date.

 

(1)Distributions During Year Ending on the Determination Date.  The present
value of accrued benefits and the amounts of account balances of an employee as
of the determination date shall be increased by the distributions made with




15

 

 

 

 





respect to the employee under the Plan and any plan aggregated with the Plan
under Section 416(g)(2) of the Code during the one-year period ending on the
determination date.  The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the Plan under Section 416(g)(2)(A)(i) of the Code.  In the case
of a distribution made for a reason other than separation from employment,
death, or disability, this provision shall be applied by substituting 5-year
period for 1-year period.

 



(2)  Employees Not Performing Services Having Year Ending on the Determination
Date.  The accrued benefits and accounts of any individual who has not performed
services for the employer during the 1-year period ending on the determination
date shall not be taken into account.

 

 

2.3. HIGHLY COMPENSATED EMPLOYEE

 

(a)GENERAL.  The term "Highly Compensated Employee" shall include all "highly
compensated active employees" and all "highly compensated former employees."

 

(b) HIGHLY COMPENSATED ACTIVE EMPLOYEES. A Highly Compensated Active Employee
includes any Employee who performs service for the Employer during the current
Plan Year (the “determination year”) and who:

 

(1) during the determination year, or during the preceding Plan Year, is or was
a 5% owner as described in Section 416 (i)(l) of the Code and the applicable
regulations thereunder; or

 

(2) for the preceding year received compensation from the Employer in excess of
$80,000.  The $80,000 amount is adjusted at the same time and in the same manner
as under Code section 415(d), except that the base period is the calendar year
ending September 30, 1996.

 

(c)HIGHLY COMPENSATED FORMER EMPLOYEES.  The term Highly Compensated Former
Employee shall mean any individual formerly employed by the Employer who
satisfied the definition of "highly compensated active employee" set forth
above, (i) at the time he separated from employment or (ii) at any time after he
attained fifty-five (55) years of age.  No highly compensated former employee
shall be considered a member of the top-paid group (as defined above), if, at
any time prior to the termination of employment and prior to attaining
fifty-five (55) years of age, a highly compensated active employee receives
Compensation which is less than fifty percent (50%) of the Employee's annual
average compensa­tion for the three (3) consecutive years preceding the
determination year during which the Employee received the greatest amount of
compensation from the Employer, then such Employee shall not be deemed to be a
highly compensated former employee upon his actual separation from employment
with the Employer if, after the




16


 


 


"deemed separation year," as defined in Section 1.414(q)-lT Q & A-5(a)(3) of the
regulations, and before the Employee's actual year of separation such Employee's
services for and Compensation from the Employer, under all the facts and
circumstances increase significantly so as to result in a deemed a resumption of
employment.

 

(d) COST-OF-LIVING ADJUSTMENTS.  The dollar limitations of sub-paragraphs (b)(2)
above shall be adjusted at the same time and in a similar manner pursuant to the
applicable rulings or regulations of the United States Treasury Department under
Code Section 415(d).

 

2.4. CONSTRUCTION.

 

The masculine gender, where appearing in the Plan, shall include the feminine
gender, and the singular shall include the plural, unless the context clearly
indicates to the contrary.  The term "delivered to the Advisory Committee," as
used in the Plan, shall include delivery to a person or persons designated by
the Advisory Committee for the disbursement and receipt of administrative
forms.  The term “delivered to the Benefits Department”, as used in the Plan
shall include delivery to a person or persons designated by the Benefits
Department for the disbursement and receipt of administrative forms.  Delivery
shall be deemed to have occurred only when the form or other communication is
actually received, and, with respect to the receipt of forms effective as of a
payroll period, delivery effective for the payroll period must be made within
the time indicated by the Advisory Committee or the Benefits Department, as the
case may be, for receipt of such form or other communication to be effective as
of the next-occurring payroll period.  Any such rule with respect to delivery
shall be uniformly applicable to all Employees and Participants.  Headings and
subheadings are for the purpose of reference only and are not to be considered
in the construction of this Plan.  If any provision of this Plan is determined
to be for any reason invalid or unenforceable, the remaining provisions shall
continue in full force and effect.  All of the provisions of this Plan shall be
construed and enforced according to the laws of the State of Arizona and shall
be administered according to the laws of such state, except as otherwise
required by the Act, the Code or other Federal law. It is the intention of the
Corporation that the Plan as adopted by the Employers shall constitute a
qualified plan under the provisions of Section 401(a) of the Code, and that the
Trust Fund maintained pursuant to the Trust Agreement shall be exempt from
taxation pursuant to Section 501(a) of the Code.  This Plan shall be construed
in a manner consistent with the Corporation's intention.

 

ARTICLE THREE

 

ELIGIBILITY AND PARTICIPATION

 

3.1. ELIGIBILITY.

 

(a) CURRENT PARTICIPANTS.  Each Employee who was a Participant in the




17


 


 


Plan on the day immediately preceding the Effective Date shall be a Participant
in the Plan on the Effective Date.

 

(b)NEW PARTICIPANTS.  Each other Employee shall become eligible to participate
in the Plan as of the Plan Entry Date coinciding with or following the
Participant's completion of one (1) Year of Eligibility Service.

 

(c)COLLECTIVE BARGAINING UNIT EMPLOYEES AND LEASED EMPLOYEES.  Employees who are
covered by a collective bargaining agreement with a union with which an Employer
or Affiliate has bargained in good faith over retirement benefits shall not be
eligible to participate in this Plan unless their collective bargaining
agreement specifically provides for their participation in this Plan.  Employees
who are "leased employees" for purposes of Section 414(n) of the Code shall not
be eligible to participate hereunder.

 

3.2. PARTICIPATION.

 

(a) GENERAL.An Employee who has satisfied the eligibility requirements specified
in Section 3.1 shall become a Participant. 

 

 

3.3. CREDITING OF SERVICE.

 

(a)GENERAL RULE.  All periods of Continuous Service shall be taken into account
under this Plan.  An Employee's Continuous Service shall be determined by
aggregating the calendar days of service included in each "period of service"
performed by the Employee, and expressing the total in completed years and
months, disregarding any fractional months.  If two (2) or more "periods of
service" are aggregated, a complete year shall consist of three hundred
sixty-five (365) days and a complete month shall consist of thirty (30) days.  A
"period of service" commences on the day on which the Employee performs his
first Hour of Service for the Employer or an Affiliate or, when an Employee
incurs a Break in Continuous Service, on the day on which the Employee performs
his first Hour of Service following the Break in Continuous Service.  The
"period of service" ends on the Employee's Termination Date, unless the Employee
again resumes employment with the Employer or an Affiliate prior to the
occurrence of a Break in Continuous Service, in which case the "period of
service" will continue and the Employee also will receive credit for the period
of time between the Termination Date and the date of reemployment.

 

(b) SPECIAL RULES FOR MATERNITY AND PATERNITY LEAVES.  The Continuous Service of
an Employee who is absent from work by reason of a maternity or paternity leave
shall not include the period of time following the first anniversary of the
first day of such leave even though the Employee's Termination Date shall not be
deemed to occur until the second anniversary of such leave.  For purposes of
this Plan, a "maternity or




18


 


 


paternity leave" is an Authorized Leave of Absence granted for any of the
following reasons:  the pregnancy of the Employee; the birth of a child of the
Employee; the placement of a Child with the Employee in connection with the
adoption of such child by the Employee; or the caring for a child of the
Employee for a period beginning immediately following the child's birth or
placement with the Employee.  This paragraph shall not be construed as entitling
any Employee to an Authorized Leave of Absence for any of the reasons noted
above.  An Employee's entitlement to an Authorized Leave of Absence will be
determined in accordance with the Employer's standard policies.

 

(c)SPECIAL RULE FOR OTHER ABSENCES.  If an Employee's employment has been
terminated on account of resignation, discharge or retirement and the Employee
is rehired, the period between the Employee's Termination Date and his date of
rehire shall be taken into account and treated as a period of Continuous Service
if the Employee is rehired within twelve (12) months of his Termination Date. 
If the Employee is absent from employment for reasons other than resignation,
discharge or retirement and, during such absence, the Employee resigns, is
discharged or retires, if the Employee, is thereafter rehired, the period
between the Employee's date of resignation, discharge or retirement and his date
of rehire shall be taken into account and treated as a period of Continuous
Service if the Employee is rehired by the Employer prior to the first
anniversary of the date on which the Employee's initial period of absence from
employment commenced.

 

3.4.EFFECT OF REHIRING.

 

In the event that an Employee separates from employment with the Employer and is
later rehired, as a general rule he shall remain credited with all of his Years
of Eligibility Service and all periods of Continuous Service credited to him
during his prior period of employment.  If such an Employee was a Participant or
had satisfied the eligibility requirements of Section 3.1 during his prior
period of employment and following his return he is otherwise eligible to
participate in the Plan, the Employee shall commence participation in the Plan
upon the later of his date of rehire or the date on which he would have
commenced participation if his employment had not terminated.

 

 

3.5. AFFILIATED EMPLOYERS.

 

For the purpose of computing an Employee's Years of Eligibility Service and
period of Continuous Service, employees of Affiliates of the Employer shall be
given credit for their Hours of Service and periods of Continuous Service with
such Affiliates in the event that they become Employees of an Employer as though
during such periods they were Employees of an Employer. Persons employed by a
business organization that is acquired by the Employer or by an Affiliate of the
Employer shall be credited with service for their Hours of Service and periods
of Continuous Service with such predecessor employer hereunder in the event that
they become Employees of an Employer only to the extent required under lawful




19


 


 


regulations of the United States Treasury Department under Section 414(a)(2) of
the Code or to the extent determined by the Board of the acquiring company on a
uniform basis with respect to employees of each "predecessor company," which
term for this purpose means and includes any organization which is acquired by
an Employer or any Affiliate.

 

3.6. TRANSFERS TO AND FROM AN ELIGIBLE CLASS OF EMPLOYEES.

 

(a) TRANSFERS OUT OF PLAN.  A Participant will automatically become ineligible
to participate in the Plan as of the effective date of a change in his
employment classification if as a result of the change he is no longer eligible
to participate in the Plan.  All sums credited to the Inactive Participant's
accounts will continue to be held pursuant to the terms of this Plan and will be
distributed to the Inactive Participant only upon his subsequent termination of
employment or the occurrence of some event permitting a distribution pursuant to
the provisions of this Plan.

 

(b) TRANSFERS TO PLAN.  If an Employee of the Employer is not eligible to,
participate in the Plan due to his employment classification, he shall
participate immediately upon becoming a member of an eligible class of Employees
if he has satisfied the other requirements set forth in Section 3.1 and would
have become a Participant previously had he been in an eligible class.

 

(c) SERVICE CREDIT.  In any event, an Employee's service in an ineligible
employment classification shall be considered in calculating the Employee's
Years of Eligibility Service and years of Continuous Service.

 

(d) TRANSFERS TO AFFILIATES.  If a Participant ceases to participate in the Plan
solely as a result of his transfer to an Affiliate that has not adopted this
Plan, amounts credited to his accounts as of the date of his transfer shall not
be forfeited or distributed.  Rather, such amounts shall be payable in
accordance with the terms of this Plan upon his subsequent termination of
employment with all Affiliates and the Employer or the occurrence of some other
event permitting a distribution pursuant to the provisions of this Plan.

 

3.7. LEASED EMPLOYEES.

 

A "leased employee" (within the meaning of Section 414(n)(2) of the Code) shall
be treated as an Employee of the Employer for purposes of the pension
requirements of Section 414(n)(3) of the Code, unless leased employees
constitute less than twenty percent (20%) of the Employer's non-highly
compensated work force (within the meaning of Section 414(n)(5)(C)(ii) of the
Code) and the leased employee is covered by a "safe harbor plan" that satisfies
the requirements of Section 414(n)(5)(B) of the Code.  In any event, a leased
employee who is deemed to be an Employee of the Employer pursuant to the
preceding sentence shall be treated as if he is employed in an employment
classification that has not




20


 


 


been designated for participation in the Plan.

 

 

ARTICLE FOUR

 

THERE SHALL BE NO ARTICLE FOUR

 

 

ARTICLE FIVE

 

EMPLOYER CONTRIBUTIONS

 

5.1. ESOP CONTRIBUTIONS.

 

(a) REGULAR ESOP CONTRIBUTION.  Subject to the Board's right to terminate or
amend this Plan, the Employer shall contribute to the Trust Fund for each Plan
Year as an ESOP Contribution such amount, if any, as the Board shall determine,
in its sole and absolute discretion.

 

(b) SPECIAL ESOP CONTRIBUTIONS.  Notwithstanding whether any ESOP Contribution
is made for the Plan Year pursuant to Section 5.2(a) or any other provision
contained herein, the Employer may make a special ESOP Contribution each Plan
Year in such amount and on behalf of such Participants and Non-Contributing
Participants, as the Board shall determine, in its sole and absolute discretion,
provided that in no event shall a special ESOP Contribution be made on behalf of
any Participant or any Non-Contributing Participant who is a Highly Compensated
Employee.

 

(c) SPECIAL "PER CAPITA" ESOP CONTRIBUTIONS.  In addition to the foregoing, the
Employer may make a special "per capita" ESOP Contribution on behalf of each
Participant and Non-Contributing Participant in such amount, if any, as the
Board shall determine, in its sole and absolute discretion, provided that each
Participant and Non-Contributing Participant receives an equal allocation of
such special "per capita" ESOP Contribution.

 

(d) AGGREGATE ESOP CONTRIBUTIONS.  In no event shall the aggregate ESOP
Contributions for any Plan Year be more than the amount allowable as a deduction
for federal income tax purposes for such Plan Year.

 

(e) PARTICIPANT CONTRIBUTIONS.  No Participant shall be required or permitted to
make contributions to the Trust Fund except insofar as the Board of Directors
may provide for the ability of Participants to reinvest dividends in Employer
Securities in their ESOP Account. Should such reinvestment be allowed, any
offering of stock through this program will comply with all applicable state and
Federal securities laws.




21


 


 


 

5.2. "TOP HEAVY" CONTRIBUTIONS.

 

The Employer may, in its sole and absolute discretion, make additional ESOP
Contributions for any Plan Year in which the Plan is Top Heavy in such amounts
as may be necessary to fund the Employer contribution allocation required by
Section 8.2.

 

5.3PAYMENT OF ESOP CONTRIBUTIONS.

 

ESOP Contributions may be paid within the Plan Year for which such contribution
is made or within the period thereafter ending on the date by which the
Corporation's Federal income tax return for the corresponding year of deduction
must be filed, including any extensions of such date.  ESOP Contributions may be
paid in cash or in Employer Securities, in the discretion of the Corporation. 

 

5.4. CONDITIONAL NATURE OF CONTRIBUTIONS.

 

(a) MISTAKE OF FACT.  Any contribution made to this Plan by the Employer because
of a mistake of fact shall be returned to the Employer upon its request within
one (1) year of the date of the contribution.

 

(b) DEDUCTIBILITY.  Every contribution made by the Employer is conditional on
its deductibility.  If the Internal Revenue Service determines that all or part
of a contribution is not deductible, the contribution (to the extent that it is
not deductible) shall be refunded to the Employer upon its request within one
(1) year after the date of the disallowance.

 

(c) LIMITATIONS ON AMOUNTS RETURNED.  Notwithstanding anything to the contrary,
the maximum amount that may be returned to the Employer pursuant to
subparagraphs (a) and (b), above, is limited to the portion of such contribution
attributable to the mistake of fact or the portion of such contribution deemed
non-deductible (the "excess contribution").  Earnings attributable to the excess
contribution will not be returned to the Employer, but losses attributable
thereto will reduce the amount so returned.  In no case shall withdrawal of any
excess contribution pursuant to subparagraphs (a) and (b), above, reduce the
balance of the Participant's account to less than the balance would have been
had the excess contribution not been made.

 

 

 

 

 

 

 




22


 


 


ARTICLE SIX

 

INVESTMENT OF CONTRIBUTIONS

 

6.1. INVESTMENT OF ESOP CONTRIBUTIONS

 

(a) ESOP FUND.  Except as otherwise provided in Section 6.2, Participants shall
not be allowed to direct the investment of their ESOP Accounts. Rather, all ESOP
Contributions allocable to each Participant's ESOP Account will automatically be
allocated to and invested as part of the ESOP Fund.  The investment of the ESOP
Fund shall be in the discretion of the ESOP Trustee, subject to the provisions
of this Plan and the ESOP Trust.  To the extent permitted by Section 6.2 and
subject to the provisions of this Section 6.1, each qualified Participant may
elect to transfer to and direct the investment of a portion of his ESOP Account
in one or more of the funds available under the Employee Savings and Profit
Sharing Plan. 

 

(b) LIMITATION ON INVESTMENTS IN ESOP FUND.  The ESOP Trustee is specifically
authorized and empowered, pursuant to this Plan and in accordance with the terms
and provisions of the ESOP Trust Agreement, to hold any amount of "qualifying
employer securities" (as defined in Section 407(d)(5) of the Act) without regard
to the diversification requirements of Section 404(a)(1)(C) and Section 407(a)
of the Act, as permitted pursuant to Section 404(a)(2) and Section 407(b)(1) of
the Act.

 

(c) NO DISTINCTION BETWEEN INCOME AND PRINCIPAL.  The income of and gains of the
ESOP Fund shall be added to the ESOP Fund and shall be invested without
distinction between principal and income.

 

(d) FORMER PARTICIPANTS AND BENEFICIARIES.  For purposes of this ARTICLE SIX,
the term "Participant" shall be deemed to include former Participants and
Beneficiaries of any deceased Participant.

 

 

 2.            DIVERSIFICATION

 

(a)ESOP DIVERSIFICATION ELECTION.  ESOP Contributions allocable to a
Participant's ESOP Account may be transferred from the ESOP Fund to the Employee
Savings and Profit Sharing Plan, as provided in this Section 6.2. 

 

(b)QUALIFIED PARTICIPANT.  A Participant shall become a "qualified Participant"
and may elect to diversify his ESOP Account after attaining age fifty-five (55)
and being credited with ten (10) or more years of participation in the Plan
since the later of (1) the date he commenced participation in the Plan or (2)
January 1, 1988 (the initial effective date of the ESOP).




23


 


 


(c)DIVERSIFICATION.   At any time after the close of each Plan Year during the
"qualified election period," a qualified Participant may elect to diversify
twenty-five percent (25%) of the number of shares of Employer Securities
acquired by or contributed to the Plan after December 31, 1986 that have ever
been allocated to the Participant's Account on or before the most recent Plan
allocation date less the number of shares of Employer Securities previously
distributed, transferred, or diversified pursuant to a diversification election
made after December 31, 1986.

 

(d) QUALIFIED ELECTION PERIOD.  The "qualified election period" is the six (6)
year period commencing with the Plan Year after the Participant becomes a
qualified Participant. In the final year of the six (6) year qualified election
period, a Participant may diversify fifty percent (50%) of the number of shares
of Employer Securities acquired by or contributed to the Plan after December 31,
1986 that have ever been allocated to the Participant's account on or before the
most recent Plan allocation date less the number of shares of Employer
Securities previously distributed, transferred, or diversified pursuant to a
diversification election made after December 31, 1986.

 

(e) ENHANCED DIVERSIFICATION.  In addition, effective January 1, 2007, for all
Plan Years following the expiration of the Participant’s qualified election
period, a qualified Participant may elect to diversify up to one hundred percent
(100%) of the number of shares of Employer Securities acquired by or contributed
to the Plan after December 31, 1986 that have ever been allocated to the
Participant's ESOP Account. 

 

(f)    SUPPLEMENTAL   DIVERSIFICATION   OPTION   AT   AGE   60.  Effecitve
January 1, 2015, in addition to  all of the foregoing,  and notwithstanding 
anything herein to the contrary, a Participant credited with ten (10) or more
years of participation in the Plan who has reached the age of 60 shall have the
right, commencing as of the first Plan year following the Participant's  60th
birthday, to diversify up to one hundred percent (100%) of the number of shares
of Employer Securities in such Participant's account as of the most recent Plan
allocation date (less the number of shares of Employer Securities previously
distributed, transferred or diversified in accordance with the terms hereof).

 

(g)ELECTION.  A qualified Participant may elect to diversify his ESOP Account by
directing the investment of up to the available percentage of such account
(twenty-five percent (25%), fifty percent (50%) or one hundred percent (100%) as
the case may be) to one or more of the Employee Savings and Profit Sharing Plan
funds in accordance with the provisions the Employee Savings and Profit Sharing
Plan, commencing as of the first day of the first Plan Year falling within the
qualified election period.   Each diversification election and transfer shall be
made pursuant to forms and instructions provided by the Benefits Department,
signed by the Participant and delivered to the Benefits Department pursuant to
the rules contained herein, in the Employee Savings and Profit Sharing Plan and
such other rules of uniform application promulgated by the Advisory Committee.
Participant diversification elections and transfers may be made monthly and
shall be made effective no




24


 


 


later than the first day of the third calendar month following receipt by the
Benefits Department of the appropriate forms.  Such election and transfer shall
be made in whole shares only (no fractional shares) on such forms as the
Benefits Department shall determine in its discretion.  The portion of the
qualified Participant's ESOP Account that may be invested at the qualified
Participant's direction, as determined pursuant to this Section 6.2, may be
invested in a single fund, or the qualified Participant may direct five percent
(5%) increments (or multiples of five percent (5%) increments) of amounts
allocable to his ESOP Account to be invested in such funds as he shall desire.

 

ARTICLE SEVEN

 

THE ESOP FUND

 

7.1. ESOP FUND.

 

(a) GENERAL.  The ESOP Fund is an "employee stock ownership plan" as defined in
Section 407(d)(6) of the Act and Section 4975(e)(7) of the Code, which is
designed to invest primarily in Employer Securities.

 

(b)USE OF CONTRIBUTIONS AND DIVIDENDS.  All ESOP Contributions to the ESOP Fund
shall be used by the ESOP Trustee to acquire Employer Securities to be held by
the ESOP Trustees or to pay the Principal and interest on any loan entered into
pursuant to the provisions of this ARTICLE SEVEN.  Dividends on shares of
Employer Securities allocated to the Loan Suspense Account and earnings on ESOP
Contributions allocated to the Loan Suspense Account may be used to repay any
loan entered into pursuant to this ARTICLE SEVEN.

 

 

7.2. LOANS TO ACQUIRE EMPLOYER SECURITIES.

 

(a)BORROWING IN GENERAL.  The ESOP Trustees shall have the authority to borrow
funds to purchase Employer Securities.  Notwithstanding anything set forth in
the Plan or the Trust Agreements to which the ESOP Trustees are parties, no
borrowing of funds to purchase of Employer Securities shall be made by the ESOP
Trustees without their first obtaining a recommendation from the Advisory
Committee stating: (1) that the Advisory Committee recommends that the ESOP
Trustees borrow funds to acquire shares of Employer Securities, and (2) the
terms and conditions which they recommend such borrowing be made.  Before making
such recommendation, the Advisory Committee shall take into account such items
as they deem appropriate.  In the event that such funds are borrowed from, or
the loan is guaranteed by, a "disqualified person," as defined in Section
4975(e)(2) of the Code, or a "party in interest," as defined in Section (3)(14)
of the Act, such loan shall be made only in accordance with all of the
provisions of this ARTICLE SEVEN.  Any loan entered into by the ESOP Trustee in
connection with the purchase of Employer Securities shall be primarily




25


 


 


for the benefit of Participants and their Beneficiaries.

 

 

(b)USE OF LOAN PROCEEDS.  The proceeds of any loan shall be used within a
reasonable time after receipt only for all or any of the following purposes:

 

(1) To acquire Employer Securities;

 

(2)To repay the loan entered into in connection with the purchase of Employer
Securities as provided in (a) above; or

 

(3)To repay a prior loan entered into in connection with the purchase of other
Employer Securities.

 

The provisions of this ARTICLE SEVEN are intended to be in accordance with
Section 4975(d)(3) of the Code and applicable regulations thereunder and Section
408(b)(3) of the Act and applicable regulations thereunder.  This ARTICLE SEVEN
is to be construed in a manner consistent with such intention.

 

7.3. TERMS OF LOANS TO ACQUIRE EMPLOYER SECURITIES.

 

(a) LOAN TERMS.  Any loan transaction entered into by the ESOP Trustee in order
to purchase Employer Securities must, as determined in good faith by the ESOP
Trustees at the time the loan is made, be at least as favorable to the Plan as
the terms of a comparable loan resulting from an arm's-length negotiation
between independent parties.  The interest rate of any such loan must not be in
excess of a reasonable rate of interest considering the amount and duration of
the loan, the security and any guaranty involved, the credit standing of the
Plan, the guarantor, if any, and the interest rate prevailing for comparable
loans.  Any loan entered into in connection with this ARTICLE SEVEN shall be for
a specific term and may not be payable at the demand of any person, except in
the case of default.

 

(b)RECOURSE OF LENDER.  Any loan transaction entered into by the ESOP Trustee in
connection with this ARTICLE SEVEN shall provide that the lender shall be
without recourse against the ESOP Fund, provided that the lender may have
recourse against assets of the Trust Fund that consist of (1) Employer
Securities acquired with the proceeds of the loan and provided as collateral for
the loan, (2) Employer Securities used as collateral on a prior loan repaid with
the proceeds of the current loan, (3) ESOP Contributions, other than ESOP
Contributions consisting of Employer Securities, that are made under the Plan in
order to enable the ESOP Trustee to meet its obligations under the loan, (4)
earnings attributable to the Employer Securities given as collateral and (5) the
earnings from investment of ESOP Contributions credited to the Loan Suspense
Account.

 




26


 


 


(c)LIMITATION ON PAYMENTS; ALLOCATION OF CONTRIBUTIONS.  Payments on a loan
during a Plan Year shall not exceed an amount equal to the sum of ESOP
Contributions, other than ESOP Contributions consisting of Employer Securities,
made by the Employers in order to enable the ESOP Trustee to meet its obligation
under the loan, together with earnings thereon and dividends on Employer
Securities allocated to the Loan Suspense Account, received during or prior to
the Plan Year, less payments on the loan in prior Plan Years.  Any such ESOP
Contributions and the earnings thereon and dividends on Employer Securities
allocated to the Loan Suspense Account shall be accounted for separately in the
books of account of the Plan by crediting such contributions, the earnings
thereon and such dividends to the Loan Suspense Account, rather than to the ESOP
Accounts of Participants.

 

(d) REMEDIES.  Any such loan shall also provide that in the event of default,
the value of Plan assets transferred in satisfaction of the loan must not exceed
the amount of default. The loan shall provide for a transfer of Plan assets upon
default only upon and to the extent of the failure of the Plan to meet the
payment schedule of the loan.

 

 

7.4. THE LOAN SUSPENSE ACCOUNT.

 

(a)ALLOCATIONS TO LOAN SUSPENSE ACCOUNT.  Employer Securities purchased with the
proceeds of a loan entered into pursuant to this ARTICLE SEVEN shall not be
credited to ESOP Accounts, but shall be credited to the Loan Suspense Account. 
One (1) or more such accounts may be established under this Section 7.4 with
respect to one (1) or more such loans.  ESOP Contributions and income thereon
that are to be utilized by the ESOP Trustee for the purpose of paying the
principal and interest on a loan entered into pursuant to this ARTICLE SEVEN and
dividends payable on Employer Securities allocated to the Loan Suspense Account
shall also be credited to the Loan Suspense Account.

 

(b)RELEASE OF SHARES FROM LOAN SUSPENSE ACCOUNT.  As of each Accounting Date
during the duration of the loan, the number of shares of Employer Securities
released from the Loan Suspense Account for allocation pursuant to Section 8.2
shall equal the number of Employer Securities allocated to the Loan Suspense
Account immediately before release as of the Accounting Date multiplied by a
fraction.  The numerator of the fraction is the principal and interest paid for
the period ending on the Accounting Date, and the denominator of the fraction is
the sum of the numerator plus all principal and interest to be paid for all
future periods, determined without taking into account extensions, renewals or
refinancing.  If the interest rate under the loan is variable, the interest to
be paid in future years must be computed by using the interest rate applicable
as of the Accounting Date.  The foregoing method of release shall be utilized by
the Benefits Department, unless the loan documents specifically require the
release of Employer Securities from the Loan Suspense Account for allocation to
the ESOP Accounts of Participants pursuant to Section 8.2 in accordance with a
different method permitted by




27


 


 


Section 4975(d)(3) of the Code and the regulations thereunder.  If the Loan
Suspense Account includes more than one (1) class of Employer Securities, the
number of Employer Securities of each class to be released for a Plan Year must
be determined by applying the same fraction to each class.  Such released
Employer Securities shall be subject to allocation pursuant to Section 8.2.

 

If the loan documents specifically require the release of Employer Securities
from the Loan Suspense Account based solely on the ratio that the payments of
principal for each Plan Year bear to the total principal amount of the loan, the
following three additional rules apply:  (A) the loan must provide for annual
payments of principal and interest at a cumulative rate that is not less rapid
at any time than level annual payments of such amounts for 10 years; (B)
interest included in any payment is disregarded only to the extent that it would
be determined to be interest under standard loan amortization tables; and (C)
the entire duration of the loan, including renewals, extensions, or refinancing,
does not exceed 10 years.

 

 

7.5. PUT OPTION.

 

(a)GENERAL RULE.  Employer Securities distributed pursuant to ARTICLE ELEVEN
shall be subject to a put option as provided in this Section 7.5 if the Employer
Securities are not publicly traded when the Employer Securities are distributed,
or if the Employer Securities are subject to a "trading limitation" when
distributed.  For purposes of this Section 7.5, a "trading limitation" is a
restriction under any Federal or state securities law or any regulation
thereunder affecting the security that would make the Employer Securities not as
freely tradeable as Employer Securities not subject to the restriction.

 

(b)EXERCISE OF PUT OPTION. The put option granted pursuant to this Section 7.5
may be exercisable by the Participant, a donee of the Participant, a Beneficiary
receiving the Employer Securities or by any other person (including the
Participant's estate or its distributees) to whom the Employer Securities pass
by reason of the Participant's death.  In the event that Employer Securities are
subject to the put option granted by this Section 7.5, the holder of the option
may "put" the securities to the Corporation by notifying the Corporation in
writing that be is exercising the put option granted by this Section 7.5.

 

(c)PRICE.  The price at which the option is exercisable shall be the fair market
value of the Employer Securities as of the most recent Accounting Date under the
Plan, with fair market value as of such date being determined by an independent
appraiser (As such term is defined in Section 401(a)(28) of the Code) pursuant
to applicable regulations issued by the Internal Revenue Service; provided,
however, that if the holder of the put option is a "disqualified person" as
defined in Section 4975(e)(2) of the Code, the fair market value shall be
determined as of the date of exercise.

 

(d)PUT TO CORPORATION. The put option granted pursuant to this Section 7.5




28


 


 


shall extend to the Corporation and shall not extend to the Plan.  However, the
Advisory Committee shall have the option to assume for the Plan the rights and
obligations of the Corporation at the time that the put option is exercised, if
it so desires.  Any other Affiliate may also assume the put exercise before the
Corporation.  If the Plan assumes the put, the put against the Corporation
and/or Affiliates shall be extinguished.

 

(e)PUT TO AFFILIATE. In the event that, at the time a loan is entered into
pursuant to this ARTICLE SEVEN, it is known that Federal or state law will be
violated by the Corporation or another Affiliate honoring the put option, the
Corporation shall arrange for put options to be exercised before a party which
is an Affiliate, having substantial net worth at the time the loan is made, and
whose net worth is reasonably expected to remain substantial.

 

(f)PERIOD OF EXERCISE. The put option shall be exercisable initially for a sixty
(60) day period, beginning on the date the security subject to the put option is
distributed (the "first put option period"), and for an additional sixty (60)
day period in the next following Plan Year (the "second put option period" if
the put is not exercised during the first put option period. Upon the close of
the Plan Year during which the security is distributed, the independent
appraiser retained pursuant to Section 401(a)(28) of the Code shall determine
the value of the Employer Securities and the Advisory Committee shall then
notify each former Participant who did not exercise the put option during the
initial put option period of the new value.  Unless regulations issued by the
United States Treasury Department provide otherwise, the second put option
period shall then begin on the date such notice is given and shall end sixty
(60) days thereafter.  The period during which a put option pursuant to this
Section 7.5 shall be exercisable shall not include any time in which a
distributee is unable to exercise the put option because the Corporation or
other party bound by the put option is prohibited from honoring it by applicable
state or Federal law.

 

(g)CHANGE IN TRADING OF SECURITIES.  If a Participant receives Employer
Securities which are publicly traded without restriction when distributed from
the Trust Fund but which cease to be so traded before the expiration of that
former Participant's second put option period, the put option provisions of this
Section 7.5 may be exercised by that former Participant during the balance (if
any) of the first and/or second put option periods.  The Corporation will notify
each such former Participant of the applicability of this Section 7.5 in writing
on or before the tenth (10th) day after the day on which the Employer Securities
previously distributed cease to be so publicly traded.  The number of days
between such tenth (10th) day and the date on which notice is actually given, if
later than the tenth (10th) day, shall be added to the duration of the put
option, if (but only if) the notice is given or required to be given, during a
put option period.  Any such notice shall inform distributees of the terms of
the put option that they are to hold.

 

(h)PAYMENT. Deferred payments under an exercised put option shall be permissible
if adequate security and a reasonable interest rate are provided.  If a put
option is




29


 


 


exercised with respect to Employer Securities received as a lump sum
distribution from the Plan, payments may be made in a lump sum or in equal
installments not less frequently than annually, beginning within thirty (30)
days after the date the put option is exercised, for a period of not more than
five (5) years.  The determination of whether payment shall be made in
installments or in a lump sum shall be made by the party to whom the Employer
Securities may be put, in its sole discretion. If a put option is exercised with
respect to Employer Securities received as part of an installment distribution
under the Plan, final payment for the Employer Securities shall be made within
thirty (30) days after the put option is exercised. Payment of the put option
described in this Section 7.5 shall not be restricted by the provisions of a
loan agreement or any other arrangement including the terms of the Corporation's
or Affiliates' charters or articles of incorporation, unless so required by
applicable state law.

 

(i)OBLIGATION TO ACQUIRE SECURITIES.  Except as provided above, the Plan may not
otherwise obligate itself to acquire Employer Securities from a particular
Employer Security holder at an indefinite time determined upon the happening of
an event such as the death of the holder.

 

7.6. RIGHT OF FIRST REFUSAL.

 

(a)GENERAL RULE.  If any Participant or his Beneficiary to whom shares of
Employer Securities are distributed from the Plan shall, at any time, desire to
sell some or all of such shares to a third party, the Participant or Beneficiary
shall, prior to such sale, give written notice of such desire to the Employer
and the Advisory Committee, which notice shall set forth the number of shares
offered for sale, the proposed terms of the sale and the names and addresses of
both the Participant or Beneficiary and the third party.  Employer Securities
that were not acquired with the proceeds of an exempt loan shall be subject to
such rights of first refusal or other restrictions as maybe specified from. time
to time in the Employer's Articles of Incorporation or By-Laws, or in any
applicable agreement Employer Securities that were acquired with the proceeds of
an exempt loan under this ARTICLE SEVEN shall be subject to the right of first
refusal described below Section 7 5.  The right of first refusal provided by
this Section shall not be applicable to any transfer of Employer Securities at a
time when such securities are listed on a National Securities Exchange
registered under Section 6 of the Securities Exchange Act of 1934, or quoted on
a system sponsored Exchange Act by a national securities association registered
under Section 15A (b) of the Securities of 1934.

 

(b)TIME PERIODS.  Both the Advisory Committee, acting on behalf of the Plan, and
the Employer shall each have a right of first refusal for a period of fourteen
(14) days from the date of such written notice to acquire the shares of Employer
Securities subject to the sale.  As between the Advisory Committee and the
Employer, the Advisory Committee shall have priority to acquire the shares
pursuant to the right of first refusal.

 




30


 


 


(c)PRICE AND TERMS. The selling price and other sale terms under the right of
first refusal shall be the same as offered by the Participant and Beneficiary to
the third party, unless the fair market value of the Employer Securities as of
the immediately preceding Accounting Date, as determined by the independent
appraiser retained pursuant to Section 401(a)(28) of the Code, is higher, in
which case such higher price shall be paid.

 

(d)SALE TO THIRD-PARTY. If the Advisory Committee and the Employer do not
exercise their respective rights of first refusal within the fourteen (14) day
period provided above, the Participant or his Beneficiary shall have the right,
at any time following the expiration of such fourteen (14) day period, to sell
the Employer Securities to the third party; provided, however, that (1) no sale
shall be made to the third party on terms more favorable to the third party than
the terms set forth in the written notice of sale delivered to the Advisory
Committee or Employer by the Participant or his Beneficiary, and (2) if the sale
is not made to the third party on the terms offered to the Employer and the
Advisory Committee, the Employer Securities subject to such sale shall again be
subject to the right of first refusal set forth above.

 

(e)TRANSFER OF SHARES. Following the Employer's or Advisory Committee's exercise
of the right of first refusal, the sale shall take place at such place agreed
upon between the Advisory Committee or Employer and the Participant or
Beneficiary, no later than ten (10) days after the Employer or the Advisory
Committee shall have notified the Participant or Beneficiary of its exercise of
the right of first refusal. The Participant or Beneficiary shall deliver
certificates representing the Employer Securities subject to such sale duly
endorsed in blank for transfer, or with stock powers attached duly executed in
blank with all required transfer tax stamps attached or provided for, and the
Employer or the Advisory Committee shall deliver the purchase price, or an
appropriate portion thereof, to the Participant or Beneficiary.

 

(f)OTHER RESTRICTIONS PROHIBITED.  Except as provided in this Section or in
Section 7.5, or as otherwise requited by applicable law, no Employer Securities
acquired with the proceeds of an exempt loan may be subject to put, call or
option, or buy-sell or similar arrangement, while held by and when distributed
from this Plan, whether or not the Plan is then an "employee stock ownership
plan" as defined in Section 4975(e)(7) of the Code.

 

7.7NONTERMINABLE PROTECTIONS AND RIGHTS.

 

The protections and rights accorded by Sections 7.5 and 7.6 to Participants and
Beneficiaries or other persons (including the Participant s estate or its
distributees) to whom Employer Securities pass by way of gift from the
Participant or by reason of the Participant's death shall never terminate, even
if all loans described in Section 7.2 have been repaid or the Plan ceases
"employee stock ownership plan" as defined in Section 4975(e)(7) of the Code.
The fact that a put option is not exercisable pursuant to the provisions of
Section 7.5,




31


 


 


however, shall not violate the requirements of this Section 7.6.

 

 

 

 

ARTICLE EIGHT

 

ACCOUNTING

 

8.1.INDIVIDUAL ACCOUNTS.

 

(a)ESOP ACCOUNT.  An ESOP Account shall be maintained for each Participant in
the Plan.  The Account will reflect balances derived from ESOP Contributions
made on behalf of the Participant and any cash dividends reinvested in Employer
Securities pursuant to an election under Section 9.2 and shall reflect the fair
market value, as of the most recent Accounting Date, of the Participant's
interest in the ESOP Fund; provided that the ESOP Fund shall not reflect amounts
credited to the Loan Suspense Account pursuant to ARTICLE SEVEN. The Accounts
shall reflect any withdrawals and distributions to the Participant. The
establishment and maintenance of separate Accounts for each Participant shall
not be construed as giving any person any interest in any specific assets of the
ESOP Fund.

 

8.2. ALLOCATION OF CONTRIBUTIONS.

 

(a)ESOP CONTRIBUTIONS AND EMPLOYER SECURITIES RELEASED FROM THE LOAN SUSPENSE
ACCOUNT. Regular ESOP Contributions made pursuant to Section 5.2(a) that are not
allocated to the Loan Suspense Account pursuant to Section 7.4 shall be
allocated to the ESOP Account of each eligible Participant by crediting each
such Participant's ESOP Account in the ratio that each such Participant's
Earnings for the Plan Year bear to the Earnings of all such Participants for the
Plan Year. Employer Securities allocated to the Loan Suspense Account that
become subject to allocation to ESOP Accounts pursuant to Section 7.4 which are
attributable to ESOP Contributions used by the ESOP Trustee to meet its
obligations under a loan pursuant to Section 7.2 shall be allocable as of the
Accounting Date on which such Employer Securities are released from the Loan
Suspense Account among the ESOP Accounts of all eligible Participants in the
ratio that each such Participant's Earnings for such Plan Year bear to the
Earnings for such Plan Year of all such Participants. .  Special ESOP
Contributions made pursuant to Section 5.1(b) shall be allocated to the ESOP
Accounts of each Participant on whose behalf such contribution is made by
crediting each such Participant's ESOP Account in the same ratio that each such
Participant's Earnings for the Plan Year bear to the Earnings of all such
Participants for the Plan Year.   Special "per capita" ESOP Contributions made
pursuant to Section 5.1(c) shall be allocated to the ESOP Account of each
eligible Participant on whose behalf such a contribution has been made in such
amount and under such terms and conditions as the




32


 


 


Board shall direct, in its sole and absolute discretion.  Only Earnings earned
while the Participant is eligible to participate in the Plan will be considered
for purposes of this paragraph. Notwithstanding anything to the contrary herein
encumbered Employer Securities released from the Loan Suspense Account shall be
allocated to Participant's ESOP Accounts in shares of Employer Securities or
other non-monetary units rather than by dollar amounts.

 

(b)FORFEITURES. Forfeitures that become available for allocation pursuant to
Sections 10.3 and 11.8 that are not used to restore prior forfeitures pursuant
to Sections 10.4 and 11.8 shall be allocated to the ESOP Accounts of each
eligible Participant in the same ratio that each such eligible Participant's
Earnings for the Plan Year bear to the Earnings of all such eligible
Participants for the Plan Year.

 

(c)ELIGIBLE PARTICIPANTS. As a general rule, a Participant will be entitled to
share in the allocation of ESOP Contributions, Employer Securities released from
the Loan Suspense Account, or forfeitures for a Plan Year only if the
Participant is in the active employ of the Employer on the last day of the Plan
Year and has completed at least one thousand (1,000) Hours of Service during the
Plan Year. If a Participant dies, retires on or after his Normal Retirement
Date, or terminates employment due to a Disability during a Plan Year, however,
the Participant shall be entitled to share in the allocations for that Plan Year
regardless of whether the Participant is employed on the last day of the Plan
Year or whether the Participant completes one thousand (1,000) Hours of Service
during the Plan Year.

 

(d)TOP HEAVY ALLOCATIONS. Notwithstanding anything to the contrary in this
Section or any other provision of this Plan, in any Plan Year in which the Plan
is Top Heavy or Super Top Heavy, the Employer shall make a special ESOP
Contribution on behalf of each Participant who is not a Key Employee for The
Plan Year in such amount as may be necessary to assure that the sum of the ESOP
Contributions, and forfeitures, if any, allocated to the Participant's accounts
equals at least the "minimum required contribution."  The "minimum required
contribution" is the lesser of (a) three percent (3%) of the Participant's
Compensation for the Plan Year or (b) if the Employer does not have a defined
benefit plan which is enabled to satisfy Section 401 of the Code by this Plan,
the Participant's Compensation for the Plan Year multiplied by the "Employer
contribution percentage" for such Plan Year for the Key Employee for whom the
"Employer contribution percentage" is the highest. For this purpose, the
"Employer contribution percentage" shall equal the sum of ESOP Contributions and
forfeitures allocated to a Participant divided by the Compensation of the
Participant. The minimum required contribution called for by this paragraph will
be determined without regard to Employer contributions to the Social Security
System. The special ESOP Contribution called for by this paragraph shall be
allocated on behalf of all Employees who are not Key Employees for the Plan Year
and who are employed by the Employer on the last day of the Plan Year without
regard to whether such Employees have completed one thousand (1,000) Hours of
Service during the Plan Year.  In determining whether the minimum required
contribution provisions of this Section have been satisfied, all




33


 


 


Employer contributions and forfeiture allocations for the Plan Year under all
"defined contribution plans," as defined in Section 414(i) of the Code,
maintained by the Employer or a Key Employee who is Affiliate shall be
considered as allocable under this Plan. If a non-Key Employee who is
participating in this Plan is covered under a "defined benefit plan," as defined
in Section 414(j) of the Code, sponsored by the Employer or an Affiliate shall
be required pursuant to this paragraph if such Employee is provided with a top
heavy minimum defined benefit pursuant to the defined benefit plan. All special
ESOP Contributions made pursuant to this paragraph on behalf of a Participant
shall be allocated to that Participant's ESOP Contributions Account.

 

(e)ALLOCATION TO CERTAIN PERSONS PROHIBITED. Notwithstanding the foregoing, no
portion of the assets of the Plan attributable (or allocable in lieu of)
Employer Securities acquired by the Plan in a sale to which Section 1042 of the
Code applies may accrue or be allocated directly or indirectly under any Plan of
the Employer meeting the requirements of Section 401 (a) of the Code (1) during
the "nonallocation period" for the benefit of (A) any taxpayer who makes an
election under Section 1042(a) of the Code with respect to Employer Securities,
or (B) any individual who is related to the taxpayer within the meaning of
Section 267(b) of the Code, or (2) for the benefit of any other person who owns
(after the application of Section 31 8(a) of the Code) more than twenty-five
percent (25%) of (A) any class of outstanding stock of the corporation that
issued such. Employer Securities or any corporation which is a member of a
controlled group of corporations (within the meaning of Section 409(1)(4) of the
Code) of such corporation or (B) the total value of any class of outstanding
stock of any such corporation. Clause (1)(B) of the preceding sentence shall not
apply to any individual if the individual is the lineal descendant of the
taxpayer and the aggregate amount allocated to the benefit of all lineal
descendants during the nonallocation period does not exceed more than five
percent (5%) of the Employer Securities (or amounts allocated in lieu thereto
held by the Plan which are attributable to a sale to the Plan by any person
related to such descendants (within the meaning of Section 267(c)(4) of the
Code) in a transaction to which Section 1042 of the Code applied. For purposes
of this Section, "nonallocation period" means the period beginning on the date
of the sale of the qualified securities and ending on the later of: (1) the date
which is ten (10) years after the date of the sale; or (2) the date of the Plan
allocation attributable to the final payment of acquisition indebtedness
incurred in connection with the sale.

 

8.3.VALUATION AND ADJUSTMENT.

 

The Benefits Department shall determine the fair market value of a Participant’s
Account as follows:

 

(a)First, as of each Accounting Date, the Benefits Department shall charge to
the Participant’s ESOP Account all withdrawals or distributions, including
amounts diversified pursuant to Section 6.2, made since the most recent
Accounting Date that have not




34


 


 


previously been charged to the ESOP Account.

 

(b) Second, as of each Accounting Date, the Benefits Department shall credit
each Participant's ESOP Account with its pro rata share of any increase, or
charge each Participant's ESOP Account with its pro rata share of any decrease,
in the fair market value of the ESOP Fund as of the current Accounting Date.
Dividends on shares of Employer Securities which have been allocated to the
Participants’ ESOP Accounts shall be credited first to a cash fund maintained by
the Trustee. Any cash dividends which are currently available for distribution
to Participants (or their Beneficiaries) under Section 9.2 shall not be credited
to the cash fund.  Dividends passed through to the Participant and voluntarily
reinvested by the Participant in Employer Securities will be credited to the
cash fund shall be used to purchase additional Employer Securities, which,
pursuant to this Section 8.3(b), shall be credited on a pro rata basis, to each
Participant's ESOP Account. Dividends on shares of Employer Securities which are
held in the Loan Suspense Account created pursuant to Section 7.4(a) shall be
used along with the Employer's ESOP Contributions to repay the loan as provided
in Section 7.1(b).

 

(c)Third, if the Accounting Date is the final Accounting Date of the Plan Year,
the Benefits Department shall credit to the ESOP Account the annual ESOP
Contribution to be allocated for that Plan Year, in accordance with Section 8.2
of the Plan, to the extent not already allocated thereto, subject to the
provisions of ARTICLE SEVEN.  Forfeitures becoming allocable pursuant to Section
10.3 or 11.8 shall similarly be allocated.

 

8.4. STATEMENTS TO PARTICIPANTS.

 

At least quarterly, the Benefits Department shall furnish to each Participant a
statement showing his Account balance in the ESOP Fund as of such date.

 

8.5. LIMITATION ON ANNUAL ADDITIONS.

 

(a) GENERAL RULE.  For Plan years beginning before January 1, 2002, the maximum
Annual Additions that may be contributed or allocated to a Participant’s Account
under the Plan for any Plan Year shall not exceed the lesser of (1) Forty
Thousand Dollars ($40,000) (or such greater amount as may be permitted under
Section 415(d)) (the "dollar limitation"), or (2) twenty-five percent (25%) of
the Compensation of the Participant for the Plan Year (the "compensation
limitation").  For Plan Years beginning on or after January 1, 2002, except as
provided in Section 4.2, under Code Section 414(v) and this Section 8.5, the
Annual Additions to be allocated to the Accounts of a Participant for any Plan
Year shall not exceed an amount equal to the lesser of (1) Forty Thousand
Dollars ($40,000) (or such greater amount as may be permitted under Section
415(d)) (the "dollar limitation"), or (4) one hundred percent (100%) of the
Compensation of the Participant for the Plan Year (the "compensation
limitation").

 




35


 


 


The compensation limit referred to in (2) and (4) above shall not apply to any
contribution for medical benefits after separation from service (within the
meaning of Section 401(h) or Section 419A (f)(2) of the Code) which is otherwise
treated as an annual addition. 

 

(b)EXCLUSION OF INTEREST PAYMENTS. For any "special permissible allocation
year", the limitations imposed by this Section 8.5 shall not apply to, and the
Participant's Annual Addition shall be determined without regard to, any ESOP
Contributions which are applied to pay interest on an exempt loan. For purposes
of this Section 8.5, an "exempt loan" is a loan described in ARTICLE SEVEN,
incurred for the purpose of acquiring Employer Securities.

 

(c)MULTIPLE DEFINED CONTRIBUTION PLANS. The limitations of this Section 8.5 with
respect to any Participant who is at any time participating in any other
"defined contribution plan," as defined in Section 414(i) of the Code,
maintained by the Corporation or by an Affiliate shall apply as if the total
Annual Additions under all such defined contribution plans in which the
Participant is participating were allocated under this Plan.

 

(d)ADJUSTING ANNUAL ADDITIONS. In the event it is necessary to limit the Annual
Additions to the Account of a Participant under this Plan due to the allocation
of forfeitures, a reasonable error in estimating a Participant's Compensation,
or for any other reason the Commissioner determines to be justifiable, the
Benefits Department shall limit the allocation of ESOP Contributions to the
Participant's ESOP Account.  Further reductions or adjustments to the methods
described above for adjusting the Accounts of Participants may be made pursuant
to the directions of the Benefits Department and may-be made pursuant to
priorities established under related defined contribution plans.

 

(e)TREATMENT OF ESOP CONTRIBUTIONS ALLOCATED TO LOAN SUSPENSE ACCOUNT. In
computing the limitation on Annual Additions pursuant to this Section 8.5,
solely for the purposes of this Section 8.5, the Benefits Department shall
compute the ESOP Contribution allocable to ESOP Accounts as though no part of
the ESOP Contribution for the Plan Year is allocable to the Loan Suspense
Account, but rather as though the entire ESOP Contribution is subject to
allocation pursuant to Section 8.2.

 

 

 

(f)TREATMENT OF AFFILIATES. For purposes of this Section, the Employer and all
of its Affiliates shall be treated as a single entity and any plans maintained
by an Affiliate shall be deemed to be maintained by the Employer.

 

8.6. VALUATION OF EMPLOYER SECURITIES.

 




36


 


 


In the event that Employer Securities credited to the ESOP Fund are not readily
tradeable on an established securities market, the fair market value of such
securities must be determined by an independent appraiser meeting the
requirements of Section 401(a)(28)(C) of the Code.

 

ARTICLE NINE

 

WITHDRAWALS PRIOR TO TERMINATION OF EMPLOYMENT

 

9.1.WITHDRAWALS OF AMOUNTS CREDITED TO THE ESOP FUND.

 

Except as provided in Section 6.2 (diversification), there shall be no
withdrawals permitted from ESOP Accounts.

 

9.2.CASH DIVIDENDS.

 

(a) If so determined by the Board, any cash divi­dends payable on Employer
Securities allocated to the ESOP Accounts of Partici­pants may be paid
cur­rently (or within 90 days after the end of the Plan Year in which the
dividends are paid to the Trust) in cash by the Trustee to such Participants (or
their Beneficiaries) on a nondiscrimina­tory basis, or the Corporation may pay
such divi­dends directly to the Partic­ipants (or Benefici­aries).

 

(b)If so determined and to the extent specified by the Board, Participants may
be offered the opportunity to elect to have cash dividends payable on Employer
Securities allocated to their ESOP Accounts paid directly to such Participants
in accordance with the provisions of the preceding paragraph or to have such
cash dividends reinvested in Employer Securities and accumulated in subaccounts
of the ESOP Accounts (“Reinvested Dividend Accounts”).  A Participant’s interest
in Reinvested Dividend Account shall be 100% vested and non-forfeitable at all
times. Any election by Participants shall be made at such time and in such
manner as determined by the Advisory Committee. If the reinvestment of dividends
shall require registration and/or qualification of the securities under
applicable Federal or state securities laws, then the Corporation, at its own
expense, will take, or cause to be taken, any and all such actions as may be
necessary or appropriate to effect such registration and/or qualification.

 

(c)Elections and/or distributions of cash dividends under this Section 9.2 may
be limited to Par­ticipants who are active Employees, may be limited to
dividends on shares of Employer Securities which are then vested, or may be
appli­cable to cash dividends on all shares allocated to Participants’ ESOP
Accounts. 

 

(d)If a Participant does not make an affirmative election within the time and in
such manner as provided by the Advisory Committee, such Participant shall be
deemed to have elected to have such cash dividends reinvested in Employer
Securities.




37


 


 


 

 

ARTICLE TEN

 

VESTING

 

10.1.INTENTIONALLY OMITTED

 

10.2.VESTING IN THE ESOP ACCOUNT.

 

Each Participant shall be fully vested in the amounts credited to or allocable
to his ESOP Account on and after the first to occur of the following events:

 

(a) The later of attainment by the Participant of age sixty-five (65) or the
fifth (5th) anniversary of the Participant's commencement of participation in
the Plan;

 

(b)The date of his separation from employment due to Disability, as determined
by the Benefits Department;

 

(c)The date of death of the Participant;

 

(d)Termination or partial termination of this Plan as provided in Section 13.3
of this Plan;

 

(e)Complete discontinuance of contributions by the Employers as provided in
Section 13.3 of this Plan; or

 

 f.              The completion of seven (7) years of Continuous Service by the
    Participant (however, see 10.3 (a) below).

 

 

 

10.3.DETERMINATION OF VESTED INTEREST IN ESOP ACCOUNT IN THE EVENT OF
TERMINATION OF EMPLOYMENT.

 

(a)VESTING SCHEDULE.  A Participant's vested percentage shall be determined as
of the day of his termination of employment. Until such time as the earlier of
(1) the date any ESOP loan existing as of September 26, 2005 is repaid or (2)
the date such loan is scheduled to be repaid, the value of the Participant's
vested interest in his ESOP Account shall be determined in accordance with the
following schedule:

 

 

 




38


 


 


 

 

Years of Vested

Continuous ServicePercentage of Account

 

Less than three   0%

Three but less than four 20%

Four but less than five 40%

Five but less than six 60%

Six but-less than seven 80%

Seven or more100%

 

Thereafter, the Participant's vested interest in his ESOP Account shall be
determined in accordance with the vesting schedule set forth in paragraph (c)
below, regardless of whether the Plan is Top Heavy.

 

If, after the application of the above vesting schedule, the Participant is
entitled to receive a distribution of a fractional share of Employer Securities,
such fractional share shall be rounded up to the nearest whole number and the
distribution shall be made only in whole shares of Employer Securities.

 

(b)TIME OF DETERMINATION. A Participant's vested percentage shall be determined
as of this Termination Date. The value of the Participant's vested interest in
his ESOP Account shall be determined as of the earlier of (1) the Accounting
Date immediately preceding the first distribution to the Participant from such
Account following his termination of employment or (2) the Accounting Date
coinciding with or next on which the Participant incurs a one-year Break in
Continuous Service.  If a Participant has no vested interest in any of his
Accounts, the Participant shall be deemed to have received a distribution of his
zero (0) Account balance as of the date of his termination of employment. Any
amounts credited to the Participant's Accounts in which the Participant is not
fully vested shall be forfeited as the later of such Accounting Date or the date
on which the Participant's employment is terminated. The amount forfeited shall
then be available for allocation to the accounts of the remaining Participants
as of the year-end Accounting Date coinciding with or next following the date of
the forfeiture, to the extent such forfeiture is not used to restore forfeitures
previously charged to a reemployed former Participant pursuant to Section 10.4.
If a portion of a Participant's ESOP Account is forfeited, Employer Securities
allocated pursuant to Section 8.2(a) must be forfeited only after other assets
have been forfeited. Furthermore, if interests in more than one class of
Employer Securities are allocable to the Participant's ESOP Account, the
Participant shall be treated as forfeiting the same proportion of each class.

 

(c)TOP HEAVY VESTING. If this Plan is or becomes Top Heavy, the vested interest
of any Participant other than a Participant who is not credited with at least
one (1)




39


 


 


Hour of Service while the Plan is Top Heavy shall be determined in accordance
with the following schedule instead of the schedules set forth above:

Years ofVested

Continuous Service Percentage of Account

 



Less than two   0%

Two but less than three20%

Three but less than four40%

Four but less than five60%

Five but less than six80%

Six or more100%

 

10.4. RESTORATION OF FORFEITURES.

 

(a)ELIGIBILITY. Subject to the provisions of this Section, any forfeitures,
charged to the ESOP Account of a former Participant will be restored if the
former Participant returns to employment with an Employer or any Affiliate prior
to incurring five (5) consecutive Breaks in Continuous Service. Prior
forfeitures will be restored only if the former Participant repays, in a timely
manner as provided bellow, the full amount, unadjusted for any subsequent gains
or losses, previously distributed to him, which amount may include cash in lieu
of Employer Securities. If a former Participant who was deemed to have received
a distribution resumes employment with the Employer prior to incurring five (5)
consecutive one year Breaks in Continuous Service, any forfeitures charged to
the former Participant's Account upon his prior termination of employment shall
be restored to such Account immediately.

 

(b)RETURN OF DISTRIBUTIONS. A former Participant may repay the full amount
previously distributed to him prior to the earliest of (1) the fifth (5th)
anniversary of the former Participant's reemployment by the Employer or (2) the
last day of the Plan Year in which the Participant incurs his fifth (5th)
consecutive Break in Continuous Service. The amount of form any distribution
repaid by the former Participant shall be allocated between his Accounts in
Account.  Any forfeitures restored by the Employer proportion to the amount
distributed from each the forfeiture was pursuant to this Section charged. The
Participant must repay the amount distributed from both his other Accounts in
order to qualify for the restoration of any prior forfeitures. A Participant may
not repay a prior distribution pursuant to this paragraph if the Participant had
a fully vested interest in all of his Accounts when the prior distribution was
made.

 

(c) RESTORATION CONTRIBUTIONS.  Any forfeitures available for allocation as of
the last day of the Plan Year in which an individual does everything necessary
in order to have a prior forfeiture restored will be applied first to restore
the prior forfeiture.  If the available forfeitures are not sufficient to
restore the prior forfeiture, the Employer will make a special contribution
equal to the balance of the amount forfeited.  Such contributions or




40

 

 

 

 

 

 

 


 


 


forfeitures will be allocated to the account from which the distribution was
made.

 

10.5. AMENDMENTS TO VESTING SCHEDULE.

 

If the vesting schedule set forth in Section 10.3 is amended, in the case of an
Employee who is a Participant on the later of (a) the date the amendment is
adopted, or (b) the date the amendment is effective, the non-forfeitable
percentage of the benefit to which the Employee is entitled (determined as of
such date) shall not be less than the non-forfeitable percentage of the benefit
to which he is entitled under the Plan without regard to such amendment.  If the
vesting schedule designated in Section 10.3 is amended, each Participant whose
benefits would be determined under such schedule and who is credited with three
(3) or more years of Continuous Service shall have the right to elect, during
the period computed pursuant to this Section, to have his non-forfeitable
benefit determined without regard to such amendment; provided, however, that no
election shall be provided to any Participant whose non-forfeitable percentage
under the Plan, as amended, cannot at any time be less than the percentage
computed without regard to such amendment.  The election period shall commence
on the date the amendment is adopted and end on the later of (a) sixty (60) days
after adoption of the amendment, (b) sixty (60) days after the effective date of
the amendment, or (c) sixty (60) days after the Participant is notified of the
amendment in writing by the Corporation or the Benefits Department.  Such
election, if exercised, shall be irrevocable, and shall be available only to an
Employee who is a Participant when the election is made and who has completed at
least three (3) years of Continuous Service when the election is made.  Any
change in the applicability of the vesting schedule set forth in Section 10.3 as
a result of the Plan ceasing to be Top Heavy shall be treated as an amendment to
such vesting schedule for purposes of this Section.

 

 

ARTICLE ELEVEN

 

DISTRIBUTION OF BENEFITS

 

11.1. NORMAL AND LATE RETIREMENT.

 

A Participant shall be entitled to full distribution of his accounts, as
provided in Sections 11.5 and 11.6, upon actual retirement as of or after his
Normal Retirement Date.  A Participant may remain in the employment of the
Employer after his Normal Retirement Date, if he desires, and shall retire at
such later time as he may desire, unless the Employer lawfully directs earlier
retirement.

 

11.2.  DISABILITY RETIREMENT.

 




41

 

 

 

 

 

 

 


 


 


A Participant whose active employment is discontinued due to Disability shall be
entitled to full distribution of his accounts, as provided in Sections 11.5 and
11.6.  Subject to the provisions of Section 11.5, the payments may commence at
any time on or after the date of his discontinuance of active employment due to
Disability.

 

11.3. DEATH.

 

(a)  BENEFIT.  In the event that a Participant (which term for purposes of this
Section includes former Participants) shall die prior to his Benefit
Commencement Date, the Participant's surviving spouse (or his other designated
Beneficiary, if the Participant is unmarried or his spouse has consented in
writing to designation of another Beneficiary) shall be entitled to full
distribution of the Participant's accounts at the time and in the manner
provided in Sections 11.5 and 11.6.

 

(b)   SPOUSE AS BENEFICIARY.  Notwithstanding any Beneficiary designation made
by the Participant to the contrary, except as otherwise noted below, a married
Participant's spouse shall be deemed to be his Beneficiary for purposes of this
Plan unless the Participant's spouse consents to the designation of a different
Beneficiary. Once given, the spouse's consent will be irrevocable.  The consent
of the Participant's spouse to his election shall be in writing, acknowledge the
effect of such an election, be witnessed by a notary public and be provided to
the Benefits Department.  The spouse may not consent to the designation of
another Beneficiary generally, but rather must consent to the designation of a
particular Beneficiary.  If the Participant elects to change the Beneficiary,
the spouse's prior consent will be null and void and a new consent will be
required, unless the spouse's consent expressly permits a change of designation
without the further consent of the spouse.  

 

In the event that a Participant fails to designate a beneficiary to receive a
benefit that becomes payable under the Plan, or in the event that the
Participant is predeceased by all designated primary contingent beneficiaries,
the death benefit shall be payable to the following classes of takers, each
class to take to the exclusion of all subsequent classes, and all members of
each class to share equally:

 

(i)surviving spouse;

(ii)lineal descendants (including legally adopted children), per stirpes;

(iii)surviving parents;

(iv)Participant’s estate.

 

No spousal consent will be required if the Advisory Committee determines, in its
sole discretion, that such consent cannot be obtained because the spouse cannot
be located or other circumstances exist that preclude the Participant from
obtaining such consent (to the degree permitted under applicable regulations
issued by the United States Treasury Department).




42

 

 

 

 

 

 

 


 


 


 

Any spousal consent given pursuant to this Section or dispensed with pursuant to
the preceding sentence will be valid only with respect to the spouse who signs
the consent or with respect to whom the consent requirement is waived by the
Advisory Committee.

 

Notwithstanding the foregoing, effective January 1, 2002, upon the receipt of
written proof of the dissolution of marriage of a Participant, any earlier
designation of the Participant’s former spouse as a beneficiary shall be treated
as though the Participant’s former spouse had predeceased the Participant,
unless, prior to payment of benefits on behalf of the Participant (1) the
Participant executes and delivers another beneficiary designation that complies
with this Plan and that clearly names such former spouse as a beneficiary; or
(2) there is delivered to the Plan a qualified domestic relations order
providing that the former spouse is to be treated as the beneficiary.  In any
case, once a Participant’s former spouse is treated under the Participant’s
beneficiary designation as having predeceased the Participant, no heirs or other
beneficiaries of the former spouse shall receive benefits from the Plan as
beneficiary of the Participant, except as otherwise provided in the
Participant’s beneficiary designation.

 

(c) DEATH AFTER COMMENCEMENT OF BENEFITS.  In the event that a former
Participant shall die after his Benefit Commencement Date but prior to the
complete the provisions of this distribution of all amounts to which such
Participant is entitled under ARTICLE ELEVEN, the Participant's spouse or other
designated Beneficiary shall be entitled to receive any remaining amounts to
which the Participant would have been entitled had the Participant survived. 
The Benefits Department may require and rely upon such proofs of death and the
right of any spouse or Beneficiary to receive benefits pursuant to this Section
as the Benefits Department may reasonably determine, and its determination of
death and the right of such spouse or Beneficiary to receive payment shall be
binding and conclusive upon all persons whomsoever.

 

11.4. OTHER SEPARATIONS FROM EMPLOYMENT.

 

A Participant who separates from employment for any reason other than
retirement, death or Disability shall be entitled to distribution of his vested
interest in his accounts at the time and in the manner provided in Sections 11.5
and 11.6.

 

 

11.5. TIME OF DISTRIBUTION OF BENEFITS.

 

(a)  RETIREMENT.  Payment to a Participant who is entitled to benefits under
Section 11.1 normally shall commence within a reasonable time following the
Participant's Termination Date; except that, at the election of the Participant,
payment of benefits may be




43

 

 

 

 

 

 

 


 


 


postponed until after the next year-end Accounting Date, at which time losses or
earnings on the ESOP Trust Fund will be allocated to the Participant's Account.

 

(b)TERMINATION AND DISABILITY.  Payment to a Participant who is entitled to
benefits under Section 11.2 or Section 11.4 normally shall commence not later
than the date on which the Participant shall attain his Normal Retirement Date. 
As a general rule, the Benefits Department will begin distributions pursuant to
Section 11.2 or Section 11.4 as soon as possible after the year-end Accounting
Date next following the Participant's termination of employment or
discontinuance of active employment due to Disability.  At the request of the
Participant, his ESOP Account may be distributed as soon as possible following
the Participant's Termination Date or discontinuance of active employment due to
Disability.  If the total amount distributable to the Participant from all of
his accounts at the time of any distribution under this ARTICLE ELEVEN exceeds
One Thousand Dollars ($1,000.00), no distribution shall be made unless the
Participant requests said distribution in writing.  For purposes of this rule,
if the total amount distributable to the Participant from all his accounts at
the time of any distribution  exceeds One Thousand Dollars ($1,000.00), then the
amount in the Participant's account at all times thereafter will be deemed to
exceed One Thousand Dollars ($1,000.00).

 

(c) DEATH AFTER COMMENCEMENT OF PAYMENTS.  In the event of the death of a
Participant after his Benefit Commencement Date but prior to the complete
distribution to such Participant of the benefits payable to him under the Plan,
any remaining benefits shall be distributed over a period that does not exceed
the period over which distribution was to be made prior to the date of death of
the Participant.  Payments to the Beneficiaries entitled to payments pursuant to
Section 11.3 shall commence as soon as possible following the death of the
Participant.

 

(d) DEATH PRIOR TO COMMENCEMENT OF BENEFITS.  In the event of the death of the
Participant prior to his Benefit Commencement Date, payments to the
Participant's Beneficiaries must be paid in full by December 31 of the calendar
year which includes the fifth (5th) anniversary of the date of the Participant's
death.

 

(e)REQUIRED COMMENCEMENT OF PAYMENTS.  In no event shall payment to a former
Participant continue later than sixty (60) days after the last to occur of (1)
the last day of the Plan Year in which the Participant attains the age of
sixty-five (65) years, (2) the last day of the Plan Year in which the
Participant separates from employment with the Employer, or (3) the tenth (10th)
anniversary of the last day of the Plan Year in which the Participant commenced
participation in the Plan.  In addition, payments must commence by the
Participant's Required Beginning Date.

 




44

 

 

 

 

 

 

 


 


 


(f) CONSENT TO EARLY DISTRIBUTIONS.  Except as otherwise provided in Section
11.6 concerning the payment of small amounts, no benefit payments may commence
pursuant to the preceding provisions of this Section prior to the Participant's
Normal Retirement Date unless the Participant requests the earlier commencement
of payments.  The Participant's request must be in writing in a form acceptable
to the Benefits Department.

 

 

11.6. METHOD OF DISTRIBUTION.

 

(a)DISTRIBUTION IN KIND. 

 

(i)Distribution of amounts credited to the ESOP Fund shall be made in Employer
Securities in a single distribution (other than cash in lieu of fractional
shares).

 

(ii)If the value of a Participant’s Account at the time of distribution does not
exceed One Thousand Dollars ($1,000.00), payment of amounts credited to the ESOP
Fund shall be made in cash, subject to the Partici­pant's or Beneficiary's right
to elect a distribution of Employer Securities with respect to amounts cred­ited
to the ESOP Fund (other than cash in lieu of fractional shares).

 

(b)    EMPLOYER SECURITIES.  If Employer Securities consisting of stock acquired
with the proceeds of an exempt loan are available for distribution and consist
of more than one (1) class, a distributee shall receive substantially the same
proportion of each class.

 

(c) MINIMUM DISTRIBUTION AND INCIDENTAL BENEFIT REQUIREMENTS. 

 

Notwithstanding any provision in this subsection to the contrary, distribution
of a Participant’s Accounts shall commence (whether or not he or she remains in
the employ of the Employer) not later than the Participant's Required Beginning
Date. Unless the Participant's entire interest is distributed to him by the
Required Beginning Date, the distributions must be made over a period certain
not extending beyond the life expectancy of the Participant, or over a period
certain not extending beyond the joint life and last survivor life expectancy of
the Participant and the Participant's designated Beneficiary.  All distributions
made pursuant to the Plan shall comply with the regulations issued by the United
States Treasury Department under Section 401(a)(9) of the Code, and such
regulations shall override and supersede any conflicting provisions of this
Section or any other Section of this Plan.  In addition, all benefit payment
options shall be structured so as to comply with the incidental benefit
requirements of Section 401(a)(9)(G) of the Code and any regulations issued
pursuant thereto, which require, generally, that certain minimum amounts be
distributed to a Participant during each calendar year, commencing with the
calendar year in which the Participant's required beginning date falls, in order
to assure that only "incidental" benefits are provided to a




45

 

 

 

 

 

 

 


 


 


Participant's beneficiaries.  The provision of this paragraph shall control over
any conflicting provisions of this Plan

 

(e) DISTRIBUTION OF SMALL AMOUNTS.  Notwithstanding any provision of this Plan
to the contrary, the Advisory Committee, in its sole discretion, may direct
payment of benefits, by a Policy set by the Advisory Committee with instructions
to the Benefits Department, in a single lump sum if the total amount
distributable to the Participant from all of his accounts at the time of any
distribution under this ARTICLE ELEVEN, does not exceed One Thousand Dollars
($1,000.00).  For purposes of this rule, if the total amount distributable to
the Participant from all his accounts at the time of any distribution  exceeds
One Thousand Dollars ($1,000.00), then the amount in the Participant's account
at all times thereafter will be deemed to exceed One Thousand Dollars
($1,000.00).  The Advisory Committee, in its sole discretion, may direct payment
of the total amount distributable to the Participant, regardless of whether the
balance of all his accounts at any time ever exceeded One Thousand Dollars
($1,000.00), upon such distributable amount falling below One Thousand Dollars
($1,000.00).   Participant consent shall still be required however if the
Participant had previously had a Benefit Commencement Date.  All distributions
pursuant to this paragraph must be made not later than the close of the second
Plan Year following the Plan Year in which the Participant's employment is
terminated. 

 

The value of a Participant’s nonforfeitable Account Balance shall be determined
without regard to that portion of the Account Balance that is attributable to
Rollover Contributions (and earnings allocable thereto) within the meaning of
Sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii) and 457(e)(16) of the
Code.  If the value of the Participant’s nonforfeitable Account Balance as so
determined is One Thousand Dollars ($1,000.00) or less, the Plan may distribute
the Participant’s entire nonforfeitable Account Balance.

 

(f) AMOUNT OF DISTRIBUTION.  For the purposes of determining the amount to be
distributed to Participants and Beneficiaries, the Participant's Account will be
valued as of the Accounting Date preceding the date upon which distribution is
to commence, and the Account shall then be adjusted to reflect any contributions
made by or on behalf of the Participant after such Accounting Date.

 

(g) LIFE EXPECTANCIES.  For purposes of this Plan, life expectancies shall be
calculated by use of the expected return multiples specified in Tables V and VI
of §1.72-9 of the regulations issued by the United States Treasury Department,
and in accordance with the rules and procedures specified in regulations issued
under Section 401(a)(9) of the Code, as such Tables and regulations may be
amended from time to time, or any Tables or regulations subsequently issued in
replacement of said Tables or regulations.  The life expectancy of a Participant
and his spouse may be recalculated annually.  The life expectancy of any other




46

 

 

 

 

 

 

 


 


 


individual shall be calculated using the individual's attained age on his
birthday in the relevant calendar year (as determined in accordance with
regulations issued pursuant to Section 401(a)(9) of the Code) and such
individual's life expectancy during any later calendar year shall be the life
expectancy as originally determined less the number of calendar years that have
elapsed since the calendar year of the initial determination.

 

11.7. PAYMENTS TO DISABLED.  If any person to whom a payment is due under this
Plan is unable to care for his affairs because of physical or mental disability,
or is subject to a legal disability, the Advisory Committee shall have the
authority to cause the payments becoming due to such person to be made to his
duly-appointed legal guardian or custodian, to his spouse or to any other person
charged with the legal obligation to support him, without any responsibility on
the part of the Advisory Committee, the Employer, the Benefits Department  or
the Trustees to see to the application of such payments.  Payments made pursuant
to such power shall operate as a complete discharge of the Advisory Committee,
the Employer, the Benefits Department the Trustees, the ESOP Fund and the Trust
Fund.  Subject to the right to appeal as set forth in Section 12.3(g) of the
plan, the decision of the Advisory Committee in each case shall be final and
binding upon all persons whomsoever.

 

11.8. MISSING PAYEES.  It shall be the responsibility of each Participant to
advise the Benefits Department of the current mailing address of such
Participant and his Beneficiary, and any notice or payment addressed to such
last known address of record shall be deemed to have been received by the
Participant.  Should the Benefits Department not be able locate a Participant
who is entitled to be paid a benefit under the Plan after making reasonable,
diligent efforts to contact said Participant, and a period of two (2) years has
elapsed from the Participant's Termination Date, a forfeiture of the
Participant's vested benefit shall occur and be redistributed in accordance with
Sections 8.2(b) and 10.4(c). Notwithstanding said forfeiture, in the event the
Participant should thereafter make a claim for his benefits, as determined prior
to the date of forfeiture, the Benefits Department shall restore (as of the next
Accounting Date) his account balance together with interest at the "Short Term
Federal Rate," as defined in Internal Revenue Code Section 1274, from the date
of forfeiture. Such amounts shall be restored in a manner consistent with the
restoration of forfeitures as set forth in Section 10.4(c).  Should there be
insufficient forfeitures occurring on said Accounting Date, the Employer shall
be obligated to restore said Account by means of a special contribution to the
Plan.

 

11.9.   WITHHOLDING.  Payment of benefits under this Plan shall be subject to
applicable law governing the withholding of taxes from benefit payments, and the
Trustees, Benefits Department and Advisory Committee shall be authorized to
withhold taxes from the payment of any benefits hereunder, in accordance with
applicable law.

 




47

 

 

 

 

 

 

 


 


 


11.10.  UNDERPAYMENT OR OVERPAYMENT OF BENEFITS.  In the event that, through
misstatement or computation error, benefits are underpaid or overpaid, there
shall be no liability for any more than the connect benefit sums under the Plan.
Overpayments may be deducted from future payments under the Plan, and
underpayments may be added to future payments under the Plan.  In lieu of
receiving reduced benefits under the Plan, a Participant or beneficiary may
elect to make a lump sum repayment of any overpayment.

 

11.11.   TRANSFERS FROM THE PLAN.  Upon receipt by the Benefits Department of a
written request from a Participant who has separated or is separating from the
Employer and has not yet received distribution of his benefits under the Plan,
the Benefits Department shall direct the ESOP Trustee to transfer such
Participant's vested interest in his ESOP Account to the trustee or other
administrative agent of another plan or trust or individual retirement account
certified by the Participant as meeting the requirements for qualified plans or
trusts or individual retirement accounts under the Code.  The ESOP Trustee shall
make such transfer within a reasonable time following receipt of such written
direction by the Benefits Department.  The Employer, Benefits Department, the
Advisory Committee and the ESOP Trustee shall not be responsible for
ascertaining whether the transferee plan, trust, or individual retirement
account is qualified under the Code, and the written request of the Participant
shall constitute a certification on the part of such Participant that the plan,
trust, or individual retirement account is qualified and provides for the
acceptance of such transfer.

 

11.12A.   ELIGIBLE ROLLOVER DISTRIBUTIONS.

 

(a)Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a distributee’s election under this Section 11.12A, a
distributee may elect, at the time and in the manner prescribed by the Plan
Administrator, to have any portion of an eligible rollover distribution that is
equal to at least $500 paid directly to an eligible retirement plan specified by
the distributee in a direct rollover. If an eligible rollover distribution is
less than $500, a distributee may not make the election described in the
preceding sentence to rollover a portion of the eligible rollover distribution.

 

(b)For purposes of this Paragraph 11.12A, the following definitions shall apply:

 

(1)Eligible rollover distribution: An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include: any
distribution that is one of a series of

substantially equal periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the distributee or the joint lives (or
joint life expectancies) of the distributee and the distributee’s designated
beneficiary, or for a specified period of ten years or more; any distribution to
the extent such distribution is required under § 401(a)(9) of the




48

 

 

 

 

 

 

 


 


 


Internal Revenue Code; the portion of any other distribution(s) that is not
includible in gross income; and any other distribution(s) that is reasonably
expected to total less than $200 during a year.

 

A portion of a distribution shall not fail to be an eligible rollover
distribution merely because the portion consists of after-tax employee
contributions which are not includible in gross income. However, such portion
may be transferred only to an individual retirement account or annuity described
in § 408(a) or (b) of the Code, or to a qualified defined contribution plan
described in § 401(a) or 403(a) of the Code that agrees to separately account
for amounts so transferred, including separately accounting for the portion of
such distribution which is includible in gross income and the portion of such
distribution which is not so includible.

 

(2) Eligible retirement plan: An eligible retirement plan is an eligible plan
under § 457(b) of the Code which is maintained by a state, political subdivision
of a state, or any agency or instrumentality of a state or political subdivision
of a state and which agrees to separately account for amounts transferred into
such plan from this plan, an individual retirement account described in § 408(a)
of the Code, and individual retirement annuity described in § 408(b) of the Code
an annuity plan described in § 403(a) of the Code, an annuity contract described
in § 403(b) of the Code, or a qualified plan described in § 401(a) of the Code,
that accepts the distributee’s eligible rollover distribution. The definition of
eligible retirement plan shall also apply in the case of a distribution to a
surviving spouse, or to a spouse or former spouse who is the alternate payee
under a qualified domestic relation order, as defined in § 414(p) of the Code.

 

If any portion of an eligible rollover distribution is attributable to payments
or distributions from a designated Roth account, an eligible retirement plan
with respect to such portion shall include only another designated Roth account
of the individual from whose account the payments or distributions were made, or
a Roth IRA of such individual.

 

For distributions made after December 31, 2007, a Participant may elect to roll
over directly

an eligible rollover distribution to a Roth IRA described in Code §408A(b).

 

(3) Distributee:  A distributee includes an employee or former employee. In
addition, the employee’s or former employee’s surviving spouse and the
employee’s or former employee’s spouse or former spouse who is the alternate
payee under a qualified domestic relations order, as defined in § 414(p) of the
Code, are distributees with regard to the interest of the spouse or former
spouse.

 

(4)Direct Rollover: A direct rollover is a payment by the Plan to the eligible
retirement plan specified by the distributee.

 




49

 

 

 

 

 

 

 


 


 


11.12B.    DIRECT ROLLOVER OF NON-SPOUSAL DISTRIBUTION.

 

(a)  For distributions after December 31, 2008, a non-spouse beneficiary who is
a "designated beneficiary" under Code §401 (a)(9)(E) and the regulations
thereunder, by a direct trustee-to-trustee transfer ("direct rollover"), may
roll over all or any portion of his or her distribution to an individual
retirement account the beneficiary establishes for purposes of receiving the
distribution. In order to be able to roll over the distribution, the
distribution otherwise must satisfy the definition of an eligible rollover
distribution.

 

(b)  Although a non-spouse beneficiary may roll over directly a distribution,
any distribution made prior to January 1, 2010 is not subject to the direct
rollover requirements of Code §401 (a)(31) (including Code §401 (a)(31)(B), the
notice requirements of Code §402(f) or the mandatory withholding requirements of
Code §3405(c)). If a non-spouse beneficiary receives a distribution from the
Plan, the distribution is not eligible for a "60-day" rollover.

 

(c)If the Participant's named beneficiary is a trust, the Plan may make a direct
rollover to an individual retirement account on behalf of the trust, provided
the trust satisfies the requirements to be a designated beneficiary within the
meaning of Code §401(a)(9)(E).

 

(d)A non-spouse beneficiary may not roll over an amount which is a required
minimum distribution, as determined under applicable Treasury regulations and
other Revenue Service guidance. If the Participant dies before his or her
required beginning date and the non-spouse beneficiary rolls over to an IRA the
maximum amount eligible for rollover, the beneficiary may elect to use either
the 5-year rule or the life expectancy rule, pursuant to Treas. Reg.
§1.401(a)(9)-3, A-4(c), in determining the required minimum distributions from
the IRA that receives the non-spouse beneficiary's distribution.

 

 

ARTICLE TWELVE

 

PLAN ADMINISTRATION

 

12.1. THE ADVISORY COMMITTEE AND BENEFITS DEPARTMENT.

 

(a) APPOINTMENT AND REMOVAL.  The Corporation is the plan administrator, but it
delegates its duties and responsibilities as such to the Benefits Department and
the Advisory Committee, to the extent and in the manner set forth herein. 

 




50

 

 

 

 

 

 

 


 


 


(i) The Advisory Committee shall consist of not less than three (3) members (who
may be directors, officers or other employees of the Employers or Participants
in this Plan).  Such members shall be appointed from time to time by the
President of the Corporation and shall serve at his pleasure.  Each member may
be dismissed by the President or his designee at any time by notice to the
members of the Advisory Committee.  A member of the Advisory Committee may
resign at any time by delivering his written resignation to the President or his
designee.  The members of the Advisory Committee may be appointed to succeed
themselves.  The members of the Advisory Committee shall be compensated for
their services to the extent determined by the President of the Corporation.

 

(ii) The Benefits Department is a sub-department within the Human Resources
Department of U-Haul International, Inc. and the supervisors and/or managers
working within the Benefits Department shall be primarily responsible for
coordination of the Benefits Department’s duties and responsibilities under the
Plan. 

 

(b) CHAIRMAN AND SECRETARY.  The members of the Advisory Committee shall elect a
chairman and shall also elect a secretary who may, but need not, be one of the
members of the Advisory Committee.  The secretary of the Advisory Committee or
his designee shall record all acts and determinations of the Advisory Committee
and shall preserve and retain custody of all such records, together with such
other documents as may be necessary for the administration of the Plan or as
maybe required by law.

 

(c)MEETINGS AND MAJORITY ACTION OF THE ADVISORY COMMITTEE.  The Advisory
Committee may adopt by-laws which, among other things provide for:  the  holding
of meetings upon such notice, and at such place or places, and at such intervals
as it may from time to time determine;  that majority of the members of the
Advisory Committee at any time in office shall constitute a quorum for the
transaction of business; all resolutions or other actions taken by the Advisory
Committee shall be by vote of a majority of the Advisory Committee at a meeting
of the Advisory Committee or without a meeting by an instrument in writing
signed by a majority of the members of the Advisory Committee.

 

12.2. POWERS OF THE ADVISORY COMMITTEE AND BENEFITS DEPARTMENT.

 

(a)GENERAL POWERS. 

 

(i)The Advisory Committee shall have the power and discretion to perform the
administrative duties assigned to it and as described in this Plan and shall
have all powers necessary to enable it to properly carry out such duties.  To
the extent not otherwise delegated pursuant to the Plan, the Advisory Committee
shall be responsible for the general administration of the Plan.




51

 

 

 

 

 

 

 


 


 


 

(ii)The Benefits Department shall have the power and discretion to perform the
administrative duties assigned to it and as described in this Plan or required
for proper administration of the Plan and shall have all powers necessary to
enable it to properly carry out such duties. 

 

(b) BENEFIT PAYMENTS.  Except as is otherwise provided hereunder, the Benefits
Department shall determine the manner and time of payment of benefits under this
Plan.  All benefit disbursements by the Trustee shall be made upon the
instructions of the Benefits Department.  Benefits under this Plan will be paid
only if the Benefits Department, in its capacity as a Plan Administrator,
decides in its discretion that the applicant for such benefits is entitled to
them.

 

(c) DECISIONS FINAL.  All matters to be, decided by the Advisory Committee shall
be decided by the Advisory Committee in the exercise of its discretion and shall
be binding and conclusive upon all persons, unless arbitrary and capricious. 
All matters to be decided by the Benefits Department shall be decided by the
Benefits Department in the exercise of its discretion and, unless arbitrary and
capricious, shall be binding and conclusive upon all persons, unless arbitrary
and capricious.

 

(d) REPORTING AND DISCLOSURE.  The Benefits Department shall file all reports
and forms lawfully required to be filed by the Benefits Department with any
governmental agency or department, federal or state, and shall distribute any
forms, reports, statements or plan descriptions lawfully required to be
distributed to Participants and others by any governmental agency or department,
federal or state.

 

(e) INVESTMENT.  Notwithstanding anything set forth in the Plan or the Trust
Agreement, no purchase of Employer Securities shall be made by the ESOP Trustees
without their first obtaining a recommendation from the Advisory Committee
stating: (1) that the Advisory Committee recommends that the ESOP Trustees
acquire shares of Employer Securities and (2) upon the terms and conditions
which they recommend such shares be acquired.  Before making such
recommendation, the Advisory Committee shall take into account such items as
they deem appropriate, including, but not limited to, their reviewing appraisals
and financial statements of the Employer.

 

 

 

 

 

 




52

 

 

 

 

 

 

 


 


 


12.3. CLAIMS.

 

(a) FILING OF CLAIM.  A Participant or Beneficiary entitled to benefits need not
file a written claim to receive benefits.  If an Employee, Participant,
Beneficiary or any other person is dissatisfied with the determination of his
benefits, eligibility, participation or any other right or interest under this
Plan, such person may file a written statement setting forth the basis of the
claim with the Advisory Committee in a manner prescribed by the Advisory
Committee. In connection with the determination of a claim, or in connection
with review of a denied claim, the claimant may examine this Plan and any other
pertinent documents generally available to Participants relating to the claim
and may submit comments in writing.

 

(b) NOTICE OF DECISION.  A written notice of the disposition of any such claim
shall be furnished to the claimant within thirty (30) days after the claim is
filed with the Advisory Committee, provided that the Advisory Committee may have
an additional period to decide the claim if it advises the claimant in writing
of the need for an extension and the date on which it expects to decide the
claim.  The notice of disposition of a claim shall refer, if appropriate, to
pertinent provisions of this Plan, shall set forth in writing the reasons for
denial of the claim if the claim is denied (including references to any
pertinent provisions of this Plan), and where appropriate shall explain how the
claimant can perfect the claim.

 

(c)REVIEW.  If the claim is denied, in whole or in part, the claimant shall also
be notified in writing that a review procedure is available.  Thereafter, within
ninety (90) days after receiving the written notice of the Advisory Committee's
disposition of the claim, the claimant may request in writing, and shall be
entitled to, a review meeting with the Advisory Committee to present reasons why
the claim should be allowed.  The claimant shall be entitled to be represented
by counsel at the review meeting.  The claimant also may submit a written
statement of his claim and the reasons for granting the claim.  Such statement
may be submitted in addition to, or in lieu of, the review meeting with the
Advisory Committee.  The Advisory Committee shall have the right to request of
and receive from a claimant such additional information, documents or other
evidence as the Advisory Committee may reasonably require.  If the claimant does
not request a review meeting within ninety (90) days after receiving written
notice of the Advisory Committee's disposition of the claim, the clamant shall
be deemed to have accepted the Advisory Committee’s written disposition, unless
the claimant shall have been physically or mentally incapacitated so as to be
unable to request review within the ninety (90) day period.

 

(d)DECISION FOLLOWING REVIEW.  A decision on review shall be rendered in writing
by the Advisory Committee ordinarily not later than sixty (60) days after
review, and a written copy of suchdecision shall be delivered to the claimant. 
If special circumstances require an extension of the ordinary period, the
Advisory Committee shall so




53

 

 

 

 

 

 

 


 


 


notify the claimant. In any event, if a claim is not determined within one
hundred twenty (120) days after submission for review, it shall be deemed to be
denied.

 

(e)DECISIONS FINAL: PROCEDURES MANDATORY. To the extent permitted by law, a
decision on review by the Advisory Committee shall be binding and conclusive
upon all persons whomsoever.  To the extent permitted by law, completion of the
claims procedures described in this Section shall be a mandatory precondition
that must be complied with prior to commencement of a legal or equitable action
in connection with the Plan by a person claiming rights under the Plan or by
another person claiming rights through such a person.  The Advisory Committee
may, in its sole discretion, waive these procedures as a mandatory precondition
to such an action.

 

(f)APPEAL BY ARBITRATION.  The following shall be effective for any claims filed
on or after January 1, 2002:

 

(i)  if the claimant is dissatisfied with the written decision of the Advisory
Committee following review, he shall have the right to request a further appeal
by arbitration of the matter in accordance with the then existing rules of the
American Arbitration Association, provided the claimant submits a request for
binding arbitration to the Advisory Committee, in writing, within sixty (60)
days of receipt of the written review decision of the Advisory Committee.

(ii)   such arbitration shall take place in state of Claimant's residence and
the arbitrator or arbitrators shall be required to have expertise in employee
benefit-related matters.  The arbitrator or arbitrators shall be limited in
their review of the denial of a claim to the standard of review a court of
competent jurisdiction would employ under the same or similar circumstances in
reviewing the denial of an employee benefit claim.

 

(iii)   the determination in any such arbitration shall grant the prevailing
party full and complete relief including the costs and expenses of arbitration
(including reasonable attorneys’ fees). The arbitration determination shall be
enforceable through any court of competent jurisdiction.

 

(iv)    to the extent permitted by law, the procedures specified in this section
12.3 shall be the sole and exclusive procedure available to a claimant who is
otherwise adversely affected by any action of the Advisory Committee. The
Advisory Committee may, in its sole discretion, waive these procedures as a
mandatory precondition to such an action.

 

(g)Appeal of Disability Benefit Denial The following procedure shall be
effective as of January 1, 2003 and shall apply only to the extent a Participant
in the Plan is not also a participant in the Amerco Disability Plan.  A
Participant who is also a participant in the Amerco Disability Plan shall be
subject to the appeal provisions thereof:




54

 

 

 

 

 

 

 


 


 


(a)Any claim for disability benefits shall be made to the Advisory Committee. 
If the Advisory Committee denies a claim, or reduces or terminates disability
benefits prior to the expiration of the fixed payment period (an “Adverse
Determination”), the Advisory Committee shall provide notice to the claimant, in
writing, within forty-five (45) days of receipt of the claim. 

 

This period may be extended by the Plan for up to thirty (30) days, provided the
Advisory Committee both determines it is necessary due to matters beyond the
control of the Plan and notifies the claimant, in writing, prior to the
expiration of the initial forty-five (45) day period, of the circumstances
requiring the extension and the date the Advisory Committee expects to render a
decision.  If, prior to the expiration of the first thirty (30) day extension
period, the Advisory Committee determines a decision can not be reached due to
matters beyond the control of the Plan, the period for making a determination
may be extended for an additional thirty (30) days provided the Advisory
Committee notifies the claimant, in writing, prior to the expiration of the
initial thirty (30) day extension period and the date the Advisory Committee
expects to render a decision. 

 

In the case of any extension, the notice of extension shall specifically explain
the standards on which entitlement to a benefit is based, the unresolved issues
that prevent the rendering of a decision on the claim and the additional
information needed to resolve those issues.  The claimant shall be afforded at
least forty-five (45) days within which to provide any such information required
by the Advisory Committee.  If the Advisory Committee does not notify the
claimant of the denial of the claim within the period(s) specified above, then
the claim shall be deemed denied. 

 

The notice of an Adverse Determination shall be written in a manner calculated
to be understood by the claimant and shall set forth:

 

(1)the specific reason or reasons for the Adverse Determination, including the
identity of any medical or vocation experts whose advice was obtained in
connection with the Adverse Determination, regardless of whether the advice was
relied upon in making the Adverse Determination;

 

(2)specific references to the pertinent Plan provisions on which the Adverse
Determination is based;

 

(3)a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation as to why such information is
necessary;

 




55

 

 

 

 

 

 

 


 


 


(4)an explanation of the Plan's review procedure and the time limits applicable
to such procedures, including a statement of the claimant’s right to bring a
civil action under Section 502(a) of the Act following an adverse determination
on review; and

 

(5)(A) If an internal rule, guideline, protocol, or other similar criterion was
relied upon in making the Adverse Determination, either a copy of the specific
rule, guideline, protocol, or other similar criterion; or a statement that such
a rule, guideline, protocol, or other similar criterion was relied upon in
making the Adverse Determination, will be provided to the Participant free of
charge upon request; or

 

(B)  If the Adverse Determination is based on medical necessity or experimental
treatment or similar exclusion or limit, either an explanation of the scientific
or clinical judgment for the determination, applying the terms of the Plan to
the claimant’s medical circumstances, or a statement that such explanation will
be provided free of charge upon request.  

 

(b)Within one hundred eighty (180) days after receipt of the above material, the
claimant shall have a reasonable opportunity to appeal the Adverse Determination
to the Claims Review Board for a full and fair review.  The claimant or his/her
duly authorized representative may:

 

(1)request a full and fair review of the claim and the Adverse Determination
upon written notice to the Advisory Committee;

 

(2)request review of pertinent documents, records; and other information
relevant to the claim

 

(3)submit issues, written comments, documents, records and other information
relevant to the claim.

 

In deciding an appeal of any Adverse Determination based in whole or in part on
a medical judgment, the Claims Review Board shall consult with a health care
professional who has appropriate training and experience in the field of
medicine involved in the medical judgment.  Such health care professional shall
not have been involved in rendering the Adverse Determination nor the
subordinate of any person involved in rendering the Adverse Determination.

 




56

 

 

 

 

 

 

 


 


 


(c)A decision on the review by the Claims Review Board will be made not later
than forty-five (45) days after receipt of a request for review, unless special
circumstances require an extension of time for processing (such as the need to
hold a hearing), in which event a decision should be rendered as soon as
possible, but in no event later than ninety (90) days after such receipt.  The
decision of the Claims Review Board shall be written and shall include specific
reasons for the decision, written in a manner calculated to be understood by the
claimant and shall set forth:

 

(1)the specific reason or reasons for the decision;

 

(2)specific references to the pertinent Plan provisions on which the decision is
based;

 

(3)a statement that the claimant is entitled to receive upon request, free of
charge, reasonable access to and copies of, all materials and information
relevant to the claim for benefits;

 

(4)a statement of the plan’s voluntary arbitration procedures and the claimant’s
right to bring a civil action under Section 502(a) of the Act; and

 

(5)(A) If an internal rule, guideline, protocol, or other similar criterion was
relied upon in making the decision, either a copy of the specific rule,
guideline, protocol, or other similar criterion; or a statement that such a
rule, guideline, protocol, or other similar criterion was relied upon in making
the decision, will be provided to the claimant free of charge upon request; or

 

(B)  If the decision based on medical necessity or experimental treatment or
similar exclusion or limit, either an explanation of the scientific or clinical
judgment for the determination, applying the terms of the Plan to the claimant’s
medical circumstances, or a statement that such explanation will be provided
free of charge upon request.  

 

 

(d)  In the event a claimant is not satisfied with the results of an appeal as
set forth above, in lieu of the right to bring a civil action in Federal court
under ERISA Section 502(a), the claimant shall have the option to appeal the
matter to voluntary binding arbitration in accordance with the employee benefit
claim arbitration rules of the American Arbitration Association.  In order to
take advantage of this voluntary arbitration the claimant must submit




57

 

 

 

 

 

 

 


 


 


a request for voluntary arbitration to the Advisory Committee, in writing,
within ninety (90) days of receipt of the written appeal decision.  Any
voluntary binding arbitration proceeding shall be conducted in the claimant’s
home state.

 

(e)  Along with the written decision of the Claims Review Board on the secondary
appeal, the claimant shall be provided with sufficient information to make an
informed decision about whether to submit a claim to voluntary binding
arbitration.  This information shall include, but not be limited to:

 

 i. a statement that the decision whether to arbitrate a claim will have no
    effect on rights to any other benefits under the Plan;

 

 ii. notice of the right to representation;

 

 iii. notice of the right to bring a civil action in federal court under ERISA
      Section 502(a) in lieu of voluntary binding Arbitration;

 

(iv)a statement that the Plan will not assert that failure to           exhaust
administrative remedies in any federal court           action in the event you
the claimant elects not to pursue           voluntary binding arbitration;

 

(v)  the applicable arbitration rules; and

 

(vi)the arbitrator selection process.

 

(f)  If a claimant decides to utilize the voluntary binding arbitration, the
Claims Review Board shall submit to the arbitrator or arbitrators, when
selected, a copy of the record upon which the appeal decision was made.  The
arbitrator or arbitrators shall be limited in their review of the denial of a
claim to the same standard of review a court of competent jurisdiction would
employ under similar circumstances.  No fees or costs, other than the claimant’s
representative’s legal and/or advisory fees, costs and disbursements shall be
imposed on the claimant as part of this voluntary arbitration process. 

 

12.4. THE ESOP TRUSTEES.

 

The ESOP Trustees shall be appointed under and shall be governed by the
provisions of the ESOP Trust Agreement.

 

 

 




58

 

 

 

 

 

 

 


 


 


12.5. SCOPE OF RESPONSIBILITY.

 

(a) GENERAL.  The Corporation and other Employers, the Advisory Committee, the
Benefits Department and the ESOP Trustees shall perform the duties respectively
assigned to them under the Plan, or the ESOP Trust Agreement or pursuant to the
written directions of the Board, and shall not be responsible for performing
duties assigned to others under the terms and provisions of the Plan or the ESOP
Trust Agreement or assigned to others pursuant to the written directions of the
Board.  No inference of approval or disapproval is to be made from the inaction
of any party described above or the employee or agent of any of them with regard
to the action of any other such party.

 

(b) CONFLICTS.  No member of the Advisory Committee may act, vote or otherwise
influence the Advisory Committee regarding his own eligibility, participation,
status or rights under the Plan.

 

(c)ADVISOR.  The Corporation, Benefits Department, Advisory Committee and ESOP
Trustees shall have the authority to employ advisors, legal counsel, accountants
and investment managers in connection with the administration of the Plan, and
may delegate to others as permitted herein.  To the extent permitted by
applicable law, the Corporation, Benefits Department, the Advisory Committee and
the ESOP Trustees shall not be liable for complying with the directions of any
advisors, legal counsel, accountants and investment manager, appointed pursuant
to this Section. 

 

(d) MULTIPLE CAPACITIES.  Persons, organizations or corporations acting in a
position of any fiduciary responsibility with respect to the Plan and/or the
ESOP Trust Fund may serve in more than one (1) fiduciary capacity.

 

(e)ALLOCATION OF RESPONSIBILITIES.  The, Benefits Department  or the Advisory
Committee from time to time may allocate to one (1) or more of the members of
the Advisory Committee and may delegate to any other persons or organizations
any of the rights, powers, duties and responsibilities of the Benefits
Department  or the Advisory Committee, respectively, with respect to the
operation and administration of the Plan, and the Benefits Department  may
employ and authorize any person to whom any of its fiduciary responsibility has
been delegated to employ persons to render advice with regard to any fiduciary
responsibility held hereunder.

 

(f) INDEMNIFICATION.  To the extent permitted by law, the Employers shall and do
hereby jointly and severally indemnify and agree to hold harmless their
employees, agents and members of the Advisory Committee and employees of the
Benefits Department, from all loss, damage or liability, joint or several
(including payment of expenses in connection with defense against any such
claim) for their acts, omissions and conduct, and for




59

 

 

 

 

 

 

 


 


 


the acts, omissions and conduct of their duly appoint agents, which acts,
omissions or conduct constitute or are alleged to constitute a breach of such
individual's fiduciary or other responsibilities under the Act or any other law,
except for those acts, omissions or conduct resulting from his own willful
misconduct, willful failure to act, or gross negligence; provided, however, that
if any party would otherwise be entitled to indemnification hereunder in respect
of any liability and such party shall be insured against loss as a result of
such liability by any insurance contract or contracts, such party shall be
entitled to indemnification hereunder only to the extent by which the amount of
such liability shall exceed the amount thereof payable under such insurance
contract or contracts.

 

(g) INSURANCE.  The Employers may obtain insurance covering themselves and
others for breaches of fiduciary obligations under this Plan to the extent
permitted by law, and nothing in this Plan shall restrict the right of any
person to obtain such insurance for himself in connection with the performance
of his duties under this Plan.  The Corporation, the Advisory Committee, the
Benefits Department and the ESOP Trustee shall be the Named Fiduciaries under
the Plan, and the Corporation shall be the plan administrator.

 

12.6. EXPENSES.

 

Any brokerage commissions, transfer taxes and other charges and expenses in
connection with the purchase and sale of securities shall be charged to the ESOP
Fund.  Any income taxes or other taxes payable with respect to the ESOP Fund
shall likewise be charged to that the ESOP Fund.  Any other expenses associated
with the administration of the Plan or the ESOP Trust Fund shall be paid from
the ESOP Trust Fund if not paid by the Corporation or an Affiliated Company.

 

12.7. TRUST AGREEMENT.

 

The Board shall maintain an ESOP Trust Agreement pursuant to which the ESOP
Trustees shall be appointed providing for the administration of the ESOP Fund in
such form and containing such provisions as the Board may deem appropriate.  The
ESOP Trust Agreement shall contain such terms as the Board may deem appropriate,
including, but not limited to, provisions with respect to the powers and
authority of the ESOP Trustee and the authority of the Board to amend the ESOP
Trust Agreement, to terminate the trust and to settle the accounts of the ESOP
Trustee on behalf of all persons having an interest in the ESOP Fund.  The ESOP
Trust Agreement shall form a part of the Plan and any and all rights and
benefits which may accrue to any persons under the Plan shall be subject to all
the terms and provisions of the ESOP Trust Agreement.

 

 

 




60

 

 

 

 

 

 

 


 


 


12.8. VOTING OF EMPLOYER SECURITIES.

 

(a) GENERAL RULE.  Except as otherwise provided herein, and unless such
responsibilities or duties are properly delegated to a named fiduciary or
investment Manager other than the ESOP Trustee, the ESOP Trustee shall vote all
voting Employer Securities held as assets of the ESOP Fund in its discretion.

 

(b) VOTING PASS THROUGH.  Notwithstanding anything to the contrary in paragraph
(a) above, and subject to the limitations contained in paragraph (f) herein, a
Participant (or the Beneficiary if the Participant has died) shall direct the
ESOP Trustee, or an agent designated by the ESOP Trustee for that purpose, with
respect to the voting of shares of the Employer Securities allocated to the
Participant's Accounts to the extent that, and with respect to matters for
which, Participants are granted pass through voting rights as provided in
paragraphs (c) or (d), whichever is applicable.  The pass through voting rights
provided herein shall not apply to, and the ESOP Trustee shall be responsible
for voting in its discretion, shares of Employer Securities which are not yet
allocated to Participants’ Accounts.  Similarly, the ESOP Trustee shall retain
responsibility for voting in its discretion, shares of Employer Securities which
are subject to the pass through voting rights provided herein to the extent that
Participants fail to give directions with respect to such allocated shares. 
Notwithstanding the foregoing, nothing in this Section 12.8 shall prohibit
delegation of the ESOP Trustee's voting responsibilities or duties to another
named fiduciary or investment manager to the extent permitted by, and in
accordance with, the Act. To the extent permitted by law, the ESOP Trustee shall
not be liable for following the proper directions of Participants, an investment
manager, or another named fiduciary in accordance with the rules herein..

 

(c) NO REGISTRATION- TYPE CLASS OF SECURITIES.  If the Corporation does not have
a "registration-type class of securities," the voting pass through rights
provided in paragraph (b) above shall apply to all voting Employer Securities
allocated to Participant Accounts with respect to all matters involving approval
or disapproval of any corporate merger or consolidation, recapitalization,
reclassification, liquidation, dissolution, sale of substantially all the assets
of a trade or business, or any similar transaction (as defined in the applicable
regulations under Section 409(e)(3) of the Code).

 

(d)REGISTRATION-TYPE CLASS OF SECURITIES.  If the Corporation has a
"registration-type class of securities", the voting pass through rights provided
in paragraph (b)

above, shall apply to all voting Employer Securities allocated to Participant
Accounts with respect to all matters submitted to shareholders for their vote.

 

(e) PROXY MATERIALS: VOTING DIRECTION.  Prior to the holding of any annual or
special meeting of the shareholders of the Corporation at which such matters are
to




61

 

 

 

 

 

 

 


 


 


be voted upon, the ESOP Trustee, or an agent designated by the ESOP Trustee for
that purpose, shall verify that the Corporation or its agent has sent to each
Participant (or Beneficiary if the Participant through voting rights as
described herein, a proxy statement and/or has died) entitled to pass through
voting rights as described herein, a proxy statement and/or other neutral
information which the ESOP Trustee deems appropriate in order to provide
Participants necessary and accurate information regarding the voting decisions
being passed through, together with a form to be returned to the ESOP Trustee or
its designated agent instructing the ESOP Trustee to vote the shares of Employer
Securities allocated to the Participant's Accounts in accordance with formation,
the Participant's wishes.  Alternatively, or if the Corporation fails to provide
such in ESOP Trustee shall send or cause to be sent such information to
Participants who are entitled to direct the voting of Employer Securities
hereunder.  Each Participant shall have the right to direct the ESOP Trustee how
to vote the number of votes attributable to the full and fractional shares of
Employer Securities that are subject to pass through voting herein by completing
the voting, direction form and returning it to the ESOP Trustee or its
designated agent. If the ESOP Trustee, or its designated agent, does not receive
instructions from a Participant at least two (2) days prior to such meeting, the
ESOP Trustee shall vote all of the Employer Securities attributable to the
Accounts of such a Participant, in its discretion, subject to the directions of
the independent fiduciary, if one has been appointed.  If the ESOP Trustee has
designated an agent for purposes of this Section 12.8, the ESOP Trustee may
remove such agent and appoint a new agent, or exercise its power, without the
use of an agent, as it shall determine in its sole discretion.

 

(f) VOTING RIGHTS OVERRIDE.  Notwithstanding anything in this Section 12.8 to
the contrary, the ESOP Trustee shall disregard any Participant directions made
under authority of paragraph (b), and vote any Employer Securities subject to
such directions in the ESOP Trustee's sole discretion, to the extent required by
the Act or the Code.

 

(g)REGISTRATION-TYPE CLASS OF SECURITIES DEFINED.  For purposes of this Section
12.8, the phrase "registration-type class of securities" means:

 

(1) a class of securities required to be registered under section 12 of the
Security Exchange Act of 1934, and

 

(2) a class of securities which would be required to be so registered except for
the exemption from registration provided in subsection (g)(2)(H) of such Section
12.

 

12.9. SECURITIES REGISTRATION.

 

In the event that, in the opinion of counsel for the Corporation, the ESOP
Trustees or the Advisory Committee, any acquisition, sale or distribution of
Employer Securities shall be




62

 

 

 

 

 

 

 


 


 


made in circumstances requiring registration of the securities or Participants'
interests in the Trust Fund under the Securities Act of 1933 or qualification of
the securities under the "blue sky " laws of any state or states, or requiring
any other form of compliance with Federal or state securities laws, then the
Employers may, in their sole discretion and at their own expense, take or cause
to be taken any and all such action as may be necessary or appropriate to effect
such registration, qualification or other form of compliance, but shall not be
required to take such action.

 

12.10. SECURITIES RESTRICTIONS.

 

The Benefits Department may, in its sole discretion and subject to ARTICLE
SEVEN, condition delivery of Employer Securities distributable pursuant to
ARTICLE ELEVEN upon delivery by the Participant to the Benefits Department of a
written statement, in such form as the Benefits Department may reasonably
require, containing all or any of the following:

 

(a)A certification that he is acquiring the Employer Securities for his own
account and not with a view to or for sale in connection with any distribution
of such shares;

 

(b) An acknowledgment that the Employer Securities are being acquired in a
transaction not involving any public offering and without being registered under
the Securities Act of 1933 and that the shares may not be sold except in a
transaction that complies with the requirements of the Securities Act of 1933
and the rules and regulations promulgated thereunder;

 

(c)An acknowledgment that his right to transfer such Employer Securities and

the right of any person to acquire such Employer Securities may be restricted by
the provisions of this ARTICLE TWELVE and/or ARTICLE SEVEN of this Plan, and
that the certificates evidencing the Employer Securities may contain a legend
setting forth or referring to the various restrictions to which transfer of such
Employer Securities are or may be subject;

 

(d)An acknowledgment that the Employer Securities are being acquired in a
private transaction, that such shares have not been registered under the
Securities Act of 1933 and that the Corporation, ESOP Trustees and Advisory
Committee have neither the obligation or the intention to effect any such
registration and therefore such Employer Securities must be held by the
distributee indefinitely and without any market therefor unless the shares are
subsequently registered under the Securities Act of 1933 or an exemption from
the registration provisions of such Act is available; and

 

(e) An acknowledgment, if appropriate, that he has been advised that Rule 144
under the Securities Act of 1933 (which Rule permits sales of securities in
limited amounts in accordance with the terms and conditions of such Rule) or any
successor thereto may not be




63

 

 

 

 

 

 

 


 


 


applicable to resales of the Employer Securities, and that no assurance has been
given him as to whether or when there may be any registration statement under
such Act covering the Employer Securities being distributed, or whether or when
such Rule or any other exemption from the requirements for registration under
such Act might be applicable.

 

 

ARTICLE THIRTEEN

 

AMENDMENT, MERGER AND TERMINATION

 

13.1. AMENDMENT OF PLAN AND TRUST AGREEMENTS.

 

The Plan and the ESOP Trust Agreement may be amended at any time and from time
to time by an instrument in writing executed pursuant to authority granted by
the Board, and/or in the case of amendments required by changes in the law or
those having a minimal financial impact to the Plan or ESOP Trust Agreement, by
the President of the Corporation or such persons as may be authorized by the
Board  No amendment shall substantially increase the duties and liabilities of
the members of the Advisory Committee and ESOP Trustees  then serving without
their written consent.  Any such amendment may be in whole or in part and may be
prospective or retroactive; provided, however, that no amendment shall be
effective to the extent it shall have the effect of reverting to the Corporation
or any other Employer the whole or any part of the principal or income of the
ESOP Trust Fund or of diverting any part of the principal or income of the ESOP
Trust Fund to purposes other than for the exclusive benefit of the Participants
or their Beneficiaries. 

 

13.2. MERGER OR CONSOLIDATION.

 

In the event of merger or consolidation of this Plan with another stock bonus
plan, employee stock ownership plan, profit sharing plan, pension plan or other
plan, or a transfer of assets or liabilities of the ESOP Trust Fund to any other
such fund, each Participant shall have a right to a benefit immediately after
such merger, consolidation or transfer (if the Plan was then terminated) that is
at least equal to, and may be greater than, the benefit to which he had a right
immediately before such merger, consolidation or transfer (if the Plan was then
terminated).

 

13.3. DISCONTINUANCE AND TERMINATION OF PLAN.

 

The Board shall have the right to terminate the Plan and to direct distribution
of the ESOP Trust Fund.  In the event of termination of the Plan, the Board
shall have the power to terminate contributions by appropriate resolution.  A
certified copy of such resolution or resolutions shall be delivered to the
Advisory Committee.  In the event of termination of the




64

 

 

 

 

 

 

 


 


 


Plan or discontinuance of contributions (and the Employer does not establish or
maintain a successor defined contribution plan, in accordance with the
provisions set forth in Treasury Regulations Section 1.401(k)-1(d)(3)), the
Board may direct the Advisory Committee to instruct the Benefits Department and
the ESOP Trustees to make distribution to the Participants as soon as
practicable in the same manner as if their employment with the Employer had then
terminated (provided that in any event distribution of the ESOP Trust Fund may
be delayed pending liquidation of any loan obligation entered into pursuant to
ARTICLE SEVEN), or the Board may direct that the Plan shall be continued without
any further contributions.  No distributions shall be made after termination of
contributions by the Employers until a reasonable time after the Corporation has
received from the United States Treasury Department a determination under the
provisions of the Code as to the effect of such termination or discontinuance
upon the qualification of the Plan.  In the event such determination is
unfavorable, then prior to making any distributions hereunder, the Benefits
Department and the ESOP Trustees shall pay any Federal or state income taxes due
because of the income of the ESOP Trust Fund and shall then distribute the
balance in the manner above provided.  The Corporation may, by written notice
delivered to the Benefits Departments, the ESOP Trustees and the Advisory
Committee, waive the Corporation's right hereunder to apply for such a
determination, and if no application for determination shall have been made
within sixty (60) days after the date specified in the terminating resolution or
after the date of discontinuance of contributions, the Corporation shall be
deemed to have waived such right.  A mere suspension of contributions by the
Employers shall not be construed as discontinuance thereof.  In the event of a
complete or partial termination of the Plan, or complete discontinuance of
contributions under the Plan, the Account balances of each affected Participant
shall be non-forfeitable to the extent funded.

 

13.4. SUCCESSORS.

 

In case of the merger, consolidation, liquidation, dissolution or reorganization
of an Employer, or the sale by an Employer of all or substantially all of its
assets, provision may be made by written agreement between the Corporation and
any successor corporation acquiring or receiving a substantial part of the
Employer's assets, whereby the Plan will be continued by the successor.  If the
Plan is to be continued by the successor, then effective as of the date of the
applicable event the successor corporation shall be substituted for the Employer
under the Plan.  The substitution of a successor corporation for an Employer
will not in any way be considered a termination of the Plan.

 

 

 

 

 

 




65

 

 

 

 

 

 

 


 


 


ARTICLE FOURTEEN

 

INALIENABILITY OF BENEFITS

 

14.1. NO ASSIGNMENT PERMITTED.

 

(a)GENERAL PROHIBITION.  No Participant or Beneficiary, and no creditor of a
Participant or Beneficiary, shall have any right to assign, pledge, hypothecate,
anticipate or in any way create a lien upon the ESOP Trust Fund.  All payments
to be made to Participants or their Beneficiaries shall be made only upon their
personal receipt or endorsement, except as provided in Section 11.7, and no
interest in the ESOP Trust Fund shall be subject to assignment or transfer or
otherwise be alienable, either by voluntary or involuntary act or by operation
of law or equity, or subject to attachment, execution, garnishment,
sequestration, levy or other seizure under any legal, equitable or other
process, or be liable in any way for the debts or defaults of Participants and
Beneficiaries except as allowed under section 401(a)(13) of the Code.

 

(b) PERMITTED ARRANGEMENTS.  This Section shall not preclude arrangements for
the withholding of taxes from benefit payments, arrangements for the recovery of
benefit overpayments, arrangements for the transfer of benefit rights to another
plan, or arrangements for direct deposit of benefit payments to an account in a
bank, savings and loan association or credit union (provided that such
arrangement is not part of an arrangement constituting an assignment or
alienation).  Additionally, this Section shall not preclude:  (1) arrangements
for the distribution of the benefits of a Participant or Beneficiary pursuant to
the terms and provisions of a Qualified Domestic Relations Order in accordance
with the following provisions of this ARTICLE FOURTEEN; or (2) effective for
Plan Years commencing on or after August 5, 1997, the offsetting of benefits of
a Participant or Beneficiary as permitted by Code Section 401(a)(13)(C).

 

14.2. QUALIFIED DOMESTIC RELATIONS ORDERS.

 

(a) DEFINITIONS.  A Qualified Domestic Relations Order is any judgment, decree,
or order (including an order approving a property settlement agreement) which
relates to the provision of child support, alimony, or marital property rights
to a spouse, child, or other dependent of a Participant and which is entered or
made pursuant to the domestic relations or community property laws of any State
and which creates or recognizes the right of an "alternate payee" to receive all
or a portion of the benefits payable with respect to a Participant under this
Plan or assigns to an "alternate payee" the right to receive all or a portion of
said benefits.  For purposes of this ARTICLE FOURTEEN, an "alternate payee" is
the spouse, former spouse, child or other dependent of a Participant who is
recognized by a




66

 

 

 

 

 

 

 


 


 


Qualified Domestic Relations Order as having the right to receive all or a
portion of the benefits payable under the Plan with respect to the Participant.

 

(b) REQUIREMENTS.  In accordance with Section 414(p) of the Code, a judgment,
decree or order (hereinafter collectively referred to as an "order") shall not
be treated as a Qualified Domestic Relations Order unless it satisfies all of
the following conditions:

 

(1) The order clearly specifies the name and last known mailing address (if any)
of the Participant and the name and last known mailing address of each alternate
payee covered by the order, the amount or percentage of the Participant's
benefits to be paid to each alternate payee or the manner in which such amount
or percentage is to be determined, and the number of payments or period to which
such order applies.

 

(2) The order specifically indicates that it applies to this Plan.

 

(3)The order does not require this Plan to provide any type or form of benefit,
or any option, not otherwise provided under the Plan, and it does not require
the Plan to provide increased benefits (determined on the basis of actuarial
value).

 

(4) The order does not require the payment of benefits to an alternate payee
which are required to be paid to another alternate payee under another order
previously determined to qualify as a Qualified Domestic Relations Order.

 

(c)  Effective April 6, 2007, a domestic relations order that otherwise
satisfies the requirements for a qualified domestic relations order will not
fail to be a QDRO: (i) solely because the order is issued after, or revises,
another domestic relations order or QDRO; or (ii) solely because of the time at
which the order is issued, including issuance after the annuity starting date or
after the Participant's death.  Such a domestic relations order is subject to
the same requirements and protections that apply to QDROs.

 

 

14.3. EARLY COMMENCEMENT OF PAYMENTS TO ALTERNATE PAYEES.

 

(a) EARLY PAYMENTS.  An order requiring payment to an alternate payee before a
Participant has separated from employment may qualify as a Qualified Domestic
Relations Order even if it requires payment prior to the Participant's "earliest
retirement age."  For purposes of this Section, "earliest retirement age" shall
mean the earlier of (i) the date on




67

 

 

 

 

 

 

 


 


 


which the Participant attains age fifty (50) or (ii) the earliest date on which
the Participant could begin receiving benefits under the Plan if the Participant
separated from service.  If the Order requires payments to commence prior to a
Participant's actual retirement, the amounts of the payments must be determined
as if the Participant had retired on the date on which such payments are to
begin under such order, but taking into account only the present account
balances at that time.

 

(b) ALTERNATE PAYMENT FORMS.  The order may call for the payment of benefits to
an alternate payee in any form in which benefits may be paid under the Plan to
the Participant, other than in the form of a joint and survivor annuity with
respect to the alternate payee and his or her subsequent spouse.

 

14.4. PROCESSING OF QUALIFIED DOMESTIC RELATIONS ORDERS.

 

(a) NOTICE.  The Benefits Department shall promptly notify the Participant and
any alternate payee who may be entitled to benefits pursuant to a previously
received Qualified Domestic Relations Order or the receipt of any order which
could qualify as a Qualified Domestic Relations Order.  At the same time, the
Benefits Department shall advise the Participant and any alternate payees
(including the alternate payee designated in the order) of the provisions of
this Section relating to the determination of the qualified status of such
orders.

 

(b) QUALIFIED NATURE OF ORDER.  Within a reasonable period of time after receipt
of a copy of the order, the Benefits Department shall determine whether the
order is a Qualified Domestic Relations Order and notify the Participant and
each alternate payee of its determination.  The determination of the status of
an order as a Qualified Domestic Relations Order shall be made in accordance
with such uniform and nondiscriminatory rules and procedures as may be adopted
by the Benefits Department from time to time.  If benefits are presently being
paid with respect to a Participant named in an order which may qualify as a
Qualified Domestic Relations Order or if benefits become payable after receipt
of the order, the Benefits Department shall notify the Trustee to segregate and
hold the amounts which would be payable to the alternate payee or payees
designated in the order if the order is ultimately determined to be a Qualified
Domestic' Relations Order. If the Benefits Department determines that the order
is a Qualified Domestic Relations Order within eighteen (18) months of receipt
of the order, the Benefits Department shall instruct the Trustee to pay the
segregated amounts (plus any earnings thereon) to the alternate payee specified
in the Qualified Domestic Relations Order.  If within the same eighteen (18)
month period the Benefits Department determines that the order is not a
Qualified Domestic Relations Order or if the status of the order as a Qualified
Domestic Relations Order is not resolved, the Benefits Department shall instruct
the Trustee to pay the segregated amounts (plus any earnings thereon) to the
person or persons who would have been entitled to such amounts if the order




68

 

 

 

 

 

 

 


 


 


had not been entered.  If the Benefits Department determines that an order is a
Qualified Domestic Relations Order after the close of the eighteen (18) month
period mentioned above, the determination shall be applied prospectively only. 
The determination of the Benefits Department as to the status of an order as a
Qualified Domestic Relations Order shall be binding and conclusive on all
interested parties, present and future, subject to the claims review provisions
of Section 12.3.

 

14.5. RESPONSIBILITY OF ALTERNATE PAYEES.

 

Any person claiming to be an alternate payee under a Qualified Domestic
Relations Order shall be responsible for supplying the Benefits Department with
a certified or otherwise authenticated copy of the order and any other
information or evidence that the Benefits Department deems necessary in order to
substantiate the individual's claim or the status of the order as a Qualified
Domestic Relations Order.

 

ARTICLE FIFTEEN

 

GENERAL PROVISIONS

 

15.1. SOURCE OF PAYMENT.

 

Benefits under the Plan shall be payable only out of the ESOP Trust Fund and the
Corporation and other Employers shall have no legal obligation, responsibility
or liability to make any direct payment of benefits under the Plan.  Neither the
Corporation, any other Employer, the Advisory Committee, the Benefits Department
nor the ESOP Trustees guarantee the ESOP Trust Fund against any loss or
depreciation or guarantees the payment of any benefits hereunder.  No persons
shall have any rights under the Plan with respect to the ESOP Trust Fund or
against the ESOP Trustees, the Advisory Committee, Benefits Department, the
Corporation or any Employer, except as, specifically provided for herein.

 

15.2. BONDING.

 

The Corporation shall procure bonds for every "bondable fiduciary" in an amount
not less than ten percent (10%) of the amount of funds handled and in no event
less than One Thousand Dollars ($1,000.00), except the Corporation shall not be
required to procure such bonds if the person is exempted from the bonding
requirement by law or regulation or if the Secretary of Labor exempts the ESOP
Trust from the bonding requirements.  The bonds shall conform to the
requirements of the Act and regulations thereunder.  For purposes of this
Section, the term "bondable fiduciary" shall mean any person who handles funds
or other property of the ESOP Trust Fund.

 




69

 

 

 

 

 

 

 


 


 


15.3. EXCLUSIVE BENEFIT.

 

Except as otherwise provided herein or in the ESOP Trust Agreement, it shall be
impossible for any part of the ESOP Trust Fund to be used for, or diverted to
purposes other than for the exclusive benefit of Participants and their
Beneficiaries, except that payment of taxes and administration expenses may be
made from the ESOP Trust Fund as provided in the ESOP Trust Agreement.

 

15.4. UNIFORM ADMINISTRATION EXERCISE OF DISCRETION.

 

Whenever in the administration of the Plan any action is required by the
Advisory Committee, the ESOP Trustees, or the Benefits Department including, but
not limited to, action with respect to valuation, such action shall be uniform
in nature as applied to all persons similarly situated and no such action shall
be taken which will discriminate in favor of Highly Compensated Employees.  All
actions to be taken by the Advisory Committee, the Benefits Department, or the
ESOP Trustees shall be taken in the exercise of their discretion and shall be
binding and conclusive on all persons.

 

15.5. NO RIGHT TO EMPLOYMENT.

 

Participation in the Plan or as a Beneficiary shall not give any person the
right to be retained in the employ of the Corporation or any other Employer nor,
upon dismissal, to have any right or interest in the ESOP Trust Fund other than
as provided in the Plan.

 

15.6. HEIRS AND SUCCESSORS.

 

All of the provisions of this Plan shall be binding upon all persons, who shall
be entitled to any benefits hereunder, and their heirs and legal
representatives.

 

15.7. ASSUMPTION OF QUALIFICATION.

 

Unless and until advised to the contrary, the Advisory Committee, the Benefits
Department, and the ESOP Trustees may assume that the Plan is a qualified plan
under the provisions of the Code relating to such plans, and that the ESOP Trust
Fund is entitled to exemption from income tax under such provisions.

 

 

 

 

 




70

 

 

 

 

 

 

 


 


 


15.8.EFFECT OF AMENDMENT.

 

This Plan is not a new plan succeeding the Plan as constituted prior to the
Effective Date, but is an amendment and restatement of the Plan as so
constituted.  The amount, right to and form of any benefits under this Plan, if
any, of each person who is an Employee after the Effective Date, or the persons
who are claiming through such an Employee, shall be determined under this Plan. 
The amount, right to and form of benefits, if any, of each person who separated
from employment with the Employer prior to the Effective Date, or of persons who
are claiming benefits through such a former Employee, shall be determined in
accordance with the provisions of the Plan in effect on the date of termination
of his employment, except as may be otherwise expressly provided under this
Plan, unless he shall again become an Employee after the Effective Date. 

 

15.9.COMPLIANCE WITH SECTION 414(U) OF THE CODE.  Notwithstanding any provision
of the Plan to the contrary, contributions, benefits and service credit with
respect to qualified military service will be provided in accordance with
Section 414(u) of the Code effective December 12, 1994. 

 




71

 

 

 

 

 

 

 


 


 


IN WITNESS WHEREOF, AMERCO has caused this Plan to be executed and its corporate
seal to be hereunto affixed by its duly authorized officers, this ___ day of
January 2016.

 

AMERCO

 

 

By:_______________________________

Its:_______________________________

 

 

ATTEST:

 

 

By:_______________________________

Its:_______________________________




72

 

 

 

 

 

 

 


 


